 



EXHIBIT 10.19

North Ranch Corporate Center
4580 E. Thousand Oaks Boulevard
Westlake Village, CA 91362

OFFICE LEASE

Grenhill Development Corporation,
a California corporation

as Landlord,

and

Tekelec,
a California corporation

as Tenant.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 REAL PROPERTY, BUILDING AND PREMISES
    1  
 
       
ARTICLE 2 LEASE TERM
    2  
 
       
ARTICLE 3 BASE RENT
    2  
 
       
ARTICLE 4 ADDITIONAL RENT
    3  
 
       
ARTICLE 5 USE OF PREMISES
    9  
 
       
ARTICLE 6 SERVICES AND UTILITIES
    10  
 
       
ARTICLE 7 REPAIRS
    11  
 
       
ARTICLE 8 ADDITIONS AND ALTERATIONS
    12  
 
       
ARTICLE 9 COVENANT AGAINST LIENS
    13  
 
       
ARTICLE 10 INSURANCE
    13  
 
       
ARTICLE 11 DAMAGE AND DESTRUCTION
    15  
 
       
ARTICLE 12 NONWAIVER
    16  
 
       
ARTICLE 13 CONDEMNATION
    16  
 
       
ARTICLE 14 ASSIGNMENT AND SUBLETTING
    17  
 
       
ARTICLE 15 SURRENDER OF PREMISES; REMOVAL OF TRADE FIXTURES
    19  
 
       
ARTICLE 16 HOLDING OVER
    20  
 
       
ARTICLE 17 ESTOPPEL CERTIFICATES
    20  
 
       
ARTICLE 18 SUBORDINATION
    21  
 
       
ARTICLE 19 DEFAULTS; REMEDIES
    21  
 
       
ARTICLE 20 COVENANT OF QUIET ENJOYMENT
    24  
 
       
ARTICLE 21 SECURITY DEPOSIT
    24  
 
       
ARTICLE 22 SIGNS
    25  
 
       
ARTICLE 23 COMPLIANCE WITH LAW
    25  
 
       
ARTICLE 24 LATE CHARGES
    26  

-i-



--------------------------------------------------------------------------------



 



              Page
ARTICLE 25 LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
    26  
 
       
ARTICLE 26 ENTRY BY LANDLORD
    26  
 
       
ARTICLE 27 TENANT PARKING
    27  
 
       
ARTICLE 28 MISCELLANEOUS PROVISIONS
    27  

-ii-



--------------------------------------------------------------------------------



 



SUMMARY OF BASIC LEASE INFORMATION

     The undersigned hereby agree to the following terms of this Summary of
Basic Lease Information (the “Summary”). This Summary is hereby incorporated
into and made a part of the attached Office Lease (this Summary and the Office
Lease to be known collectively as the “Lease”) which pertains to the office
building described in Section 6.1 below (the “Building”). Each reference in the
Office Lease to any term of this Summary shall have the meaning as set forth in
this Summary for such term. In the event of a conflict between the terms of this
Summary and the Office Lease, the terms of the Office Lease shall prevail. Any
initially capitalized terms used herein and not otherwise defined herein shall
have the meaning as set forth in the Office Lease.

              TERMS OF LEASE         (References are to the Office Lease)      
DESCRIPTION
1.
  Dated as of:       December 14, 2004.
 
           
2.
  Landlord:       Grenhill Development Corporation
a California corporation
 
           
3.
  Address of Landlord
(Section 29.14):       330 No. Brand Boulevard
Suite 11806
Glendale, CA 91203
Attention: Sarwono Sutrisno
 
           
4.
  Tenant:       Tekelec
a California corporation
 
           
5.
  Address of Tenant
(Section 29.14):       26580 Agoura Road
Calabasas, CA 91302

Attention: Dan Detwiler
(Prior to Lease Commencement Date)
 
           

          and
 
           

          4580 E. Thousand Oaks Boulevard
Westlake Village, CA 91362
 
           

          Attention: Dan Detwiler
(After Lease Commencement Date)
6.
  Premises
(Article 1):        
 
           

       6.1   Building:   North Ranch Corporate Center
4580 E. Thousand Oaks Boulevard
Westlake Village, CA 91362
 
           

       6.2   Premises:   Approximately 22,409 rentable (21,266 usable) square
feet of space located on the 2nd and 3rd floors, as set forth in Exhibit A
attached hereto.

S-1-



--------------------------------------------------------------------------------



 



              TERMS OF LEASE         (References are to the Office Lease)      
DESCRIPTION

       6.3   Approximate Number of rentable square feet in Building:    37,813
 
           
7.
  Term
(Article 2):        
 
           

       7.1   Lease Term:   Ten (10) years.
 
           

       7.2   Lease Commencement Date:   The date that is the first Monday after
the Premises are ready for occupancy (as more fully described in Article 2) by
Tenant for the conduct of its business.
 
           

       7.3   Lease Expiration Date:   The day prior to the tenth (10th)
anniversary of the Lease Commencement Date.
 
           
8.
  Base Rent
(Article 3):       Subject to Rent Abatement months two (2), three (3), four
(4), twenty-three (23), twenty-four (24) and forty-nine (49).

                                      Monthly             Annual     Installment
    Annual Rental   Lease Year   Base Rent     of Base Rent     Rate per
Rentable Square Foot  
Year 1
  $ 626,555.64     $ 52,212.97     $27.96 Modified Gross
Year 2
  $ 626,555.64     $ 52,212.97     $27.96 Modified Gross
Year 3
  $ 653,446.44     $ 54,453.87     $29.16 Modified Gross
Year 4
  $ 653,446.44     $ 54,453.87     $29.16 Modified Gross
Year 5
  $ 680,337.24     $ 56,694.77     $30.36 Modified Gross
Year 6
  $ 680,337.24     $ 56,694.77     $30.36 Modified Gross
Year 7
  $ 707,228.04     $ 58,935.67     $31.56 Modified Gross
Year 8
  $ 707,228.04     $ 58,935.67     $31.56 Modified Gross
Year 9
  $ 734,118.84     $ 61,176.57     $32.76 Modified Gross
Year 10
  $ 734,118.84     $ 61,176.57     $32.76 Modified Gross

                 
9.
  Additional Rent
(Article 4):                                        9.1   Base Year:   The
calendar year of 2005.
 
                         9.2   Tenant’s Share of Direct Expenses:  
Approximately 59.26%.
 
                10.   Security Deposit
(Article 21):        $61,176.57.
 
                11.   Number of Parking Passes
(Article 28):       Eighty-five (85) parking passes.
 
                12.   Brokers
(Section 29.18):       Landlord — CB Richard Ellis

Tenant – The Staubach Company

S-2-



--------------------------------------------------------------------------------



 



                  TERMS OF LEASE         (References are to the Office Lease)  
    DESCRIPTION 13.   Permitted Use
(Section 5):       General Office
 
                14.   Option to Extend:       One 5-year option to extend,
exercisable upon not less than nine (9) months nor more than twelve (12) months
prior written notice.
 
               
15.
  Options to Terminate:       •   At end of fifth year with nine (9) months
prior written notice and termination fee.
 
               

          •   At end of seventh year with nine (9) months prior written notice
and termination fee.

The foregoing terms of this Summary are hereby agreed to by Landlord and Tenant.

              “Landlord”:
 
            Grenhill Development Corporation,
a California corporation
 
       

  By:    

       

  Its:    

       
 
            “Tenant”:
 
            Tekelec,
a California corporation
 
       

  By:    

       

  Its:    

       

S-3-



--------------------------------------------------------------------------------



 



OFFICE LEASE

This Office Lease, which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto as pages S-1 through S-4 and
incorporated herein by this reference (the Office Lease and Summary to be known
sometimes collectively hereafter as the “Lease”), dated as of the date set forth
in Section 1 of the Summary, is made by and between “Landlord” and “Tenant” as
those terms are defined in Sections 2 and 4 of the Summary, respectively.

REAL PROPERTY, BUILDING AND PREMISES

Real Property, Building and Premises. Upon and subject to the terms set forth in
this Lease, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the premises set forth in Section 6.2 of the Summary (the “Premises”),
which Premises are located in the building (the “Building”) set forth in
Section 6.1 of the Summary. Landlord and Tenant hereby stipulate and agree that
the measurement of the Premises, calculated pursuant to the Standard Method of
Measuring Floor Area in Office Buildings, ANSI=Z65.2.2-1996 promulgated by the
Building Owners and Managers Association International, is as set forth in
Section 6.2 of the Summary, and such square footage shall not be subject to
remeasurement or modification. Landlord and Tenant hereby stipulate and agree
that the rentable area of the Premises is as set forth in Section 6 of the
Summary, and such square footage shall not be subject to remeasurement or
modification. The outline of the Premises is set forth in Exhibit A attached
hereto. The parties hereto hereby acknowledge that the purpose of Exhibit A is
to show the approximate location of the Premises in the “Building,” as that term
is defined in Section 1.1.2, below, only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the “Common
Areas,” as that term is defined in Section 1.1.3, below, or the elements thereof
or of the accessways to the Premises or the “Project,” as that term is defined
in Section 1.1.2, below. The Building, the parking area servicing the Building,
the land upon which the Building stands, and the land, improvements and other
buildings surrounding the Building which are designated from time to time by
Landlord as appurtenant to or servicing the Building, are herein sometimes
collectively referred to herein as the “Real Property.” Except as specifically
set forth in this Lease, the Tenant Work Letter attached hereto as Exhibit D
(the “Tenant Work Letter”), the Space Plan Specifications attached hereto as
Exhibit G and the construction documents, Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises. Tenant is relying upon Landlord’s representation or warranties
that the Premises, the Building and the Project are in compliance with all
current applicable Uniform Building Codes and that as of the Commencement Date
of the Lease, all systems service the Building, Premises, or the Project are in
prime working order and repair. However, neither Landlord nor its agent have
made any representations or warranties with respect to the suitability of any of
the foregoing for the conduct of Tenant’s business, except as specifically set
forth in this Lease and the Tenant Work Letter. The taking of possession of the
Premises by Tenant shall conclusively establish that the Premises were at such
time in good and sanitary order, condition and repair subject to latent or
patent defects, minor Punch List items, which cost to repair shall be the
Landlord’s responsibility.

Common Areas. Tenant shall have the non-exclusive right to use in common with
other tenants in the Project, and subject to the rules and regulations attached
hereto as Exhibit B (the “Rules and Regulations”), those portions of the Project
which are provided, from time to time, for use in common by Landlord, Tenant and
any other tenants of the Project (such areas, together with such other portions
of the Project designated by Landlord, in its reasonable discretion, including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Landlord and certain tenants, are collectively referred to herein as
the “Common Areas”). The manner in which the Common Areas are maintained and
operated shall be at the reasonable discretion of Landlord and the use thereof
shall be subject to such rules, regulations and restrictions as Landlord may
make from time to time. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Real
Property and the Common Areas; provided that such closures, alterations,
additions, changes in location, ingress or egress do not materially, adversely
affect the Tenant or impair Tenant’s conduct of business from the Premises.

-1-



--------------------------------------------------------------------------------



 



LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease. The term of this Lease (the “Lease Term”) shall be as set forth in
Section 7.1 of the Summary and shall commence on the date (the “Lease
Commencement Date”) set forth in Section 7.2 of the Summary, and shall terminate
on the date (the “Lease Expiration Date”) set forth in Section 7.3 of the
Summary, unless this Lease is sooner terminated as hereinafter provided.
Notwithstanding anything to the contrary in this Lease, the actual Commencement
Date shall be on the Monday after the Premises are ready for occupancy. The
Premises shall be deemed ready for occupancy when: a) a Certificate of Occupancy
permitting lawful occupancy of the Building and Premises or temporary
Certificate of Occupancy (“TCO”) is received by the Landlord from the City of
Thousand Oaks (provided that if a TCO is issued, Landlord shall diligently
pursue a Certificate of Occupancy prior to expiration of the TCO); b) the
Building’s sanitary, electrical and HVAC systems are fully operational; c)
access to the Premises, public areas and parking facilities are available with
all fire and life safety components in place; d) the improvements to the offices
and other public areas of the Building are substantially complete, except for
minor “punch-list” items and; e) Tenant has been given twenty (20) days prior
access to the Premises for the purposes of installing furnishings, fixtures and
equipment, which access may be concurrent with the construction of the Tenant
Improvements and provided that Tenant shall not interfere with Landlord’s
contractor. For purposes of this Lease, the term “Lease Year” shall mean each
consecutive twelve (12) month period during the Lease Term beginning on the
Commencement Date. Within thirty (30) days of the Commencement Date, Landlord
shall deliver to Tenant a notice in the form as set forth in Exhibit C attached
hereto, which Tenant shall execute and return to Landlord within five
(5) business days of receipt thereof. In the event that after the execution of
this Lease it appears that the Landlord will be delayed in delivering the
Premises to Tenant beyond April 17, 2005 (the “Outside Date”), for any reason
other than delays caused by Tenant, then Tenant shall be permitted, by giving
fifteen (15) days prior written notice to Landlord (the “Termination Notice”),
to terminate this Lease and Tenant shall have no further obligations to Landlord
under the Terms of this Lease. Landlord will have five (5) days after Tenant’s
delivery of the Termination Notice to provide Tenant with assurances, reasonable
to Tenant, that Landlord will be able to successfully complete construction of
the Building and the contemplated Tenant Improvements so as to allow Tenant to
occupy the Building and Premises by the Outside Date.

BASE RENT

Tenant shall pay, without notice or demand, to Landlord at the management office
of the Building, or at such other place as Landlord may from time to time
designate in writing, giving Tenant reasonable advance notice, in the form of a
check or currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 8 of the Summary, payable in equal monthly installments as set
forth in Section 8 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. Notwithstanding the foregoing, Tenant shall not be obligated to pay
Base Rent for the 2nd, 3rd, 4th, 23rd, 24th, and 49th months of the Lease Term
(the “Abated Base Rent”). The Base Rent for the first full calendar month of the
Lease Term shall be paid at the time of Tenant’s execution of this Lease. If any
“Rent,” as that term is defined in Section 4.1, below, payment date (including
the Lease Commencement Date) falls on a day of a calendar month other than the
first day of

-2-



--------------------------------------------------------------------------------



 



such calendar month or if any Rent payment is for a period which is shorter than
one calendar month such as during the last month of the Lease Term, the Rent for
any fractional calendar month shall accrue on a daily basis for the period from
the date such payment is due to the end of such calendar month or to the end of
the Lease Term at a rate per day which is equal to 1/365 of the Rent. All other
payments or adjustments required to be made under the terms of this Lease that
require proration on a time basis shall be prorated on the same basis.

ADDITIONAL RENT

Additional Rent. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay as additional rent “Tenant’s Share” of the annual
“Direct Expenses,” as those terms are defined in Sections 4.2.6 and 4.2.2 of
this Lease, respectively, which are in excess of the amount of Direct Expenses
applicable to the “Base Year,” as that term is defined in Section 4.2.1 of this
Lease. Notwithstanding anything in this Lease to the contrary, Tenant shall not
be obligated to pay any portion of such excess Direct Expenses during the first
twelve (12) months of the Lease Term. Such additional rent, together with any
and all other amounts payable by Tenant to Landlord, as additional rent or
otherwise, pursuant to the terms of this Lease, shall be hereinafter
collectively referred to as the “Additional Rent.” The Base Rent and Additional
Rent are herein collectively referred to as the “Rent.” All amounts due under
this Article 4 as Additional Rent shall be payable for the same periods and in
the same manner, time and place as the Base Rent. Without limitation on other
obligations of Tenant which shall survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

Definitions. As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

     “Base Year” shall mean the period set forth in Section 9.1 of the Summary.

     “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

     “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

     “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord shall pay or incur during any Expense Year
because of or in connection with the ownership, management, maintenance, repair,
replacement, restoration or operation of the Real Property, including, without
limitation, any amounts paid or incurred for (i) the cost of supplying all
utilities, the cost of operating, maintaining, repairing, replacing, renovating
and managing the utility systems, mechanical systems, sanitary and storm
drainage systems, and escalator and elevator systems, and the cost of supplies,
tools, and equipment and maintenance and service contracts in connection
therewith; (ii) the cost of licenses, certificates, permits and inspections and
the cost of contesting the validity or applicability of any governmental
enactments which may affect Operating Expenses, (iii) the cost of insurance
carried by Landlord, in such amounts as Landlord may reasonably determine;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) fees, charges and other costs, including management fees or
administrative charges (or amounts in lieu thereof), consulting fees (including
but not limited to any consulting fees incurred in connection with the
procurement of insurance), legal fees and accounting fees, of all persons
engaged by Landlord or otherwise reasonably incurred by Landlord in connection
with the management, operation, maintenance and repair of the Real Property;
(vi) the cost of parking area repair, restoration, and maintenance, including,
but not limited to, resurfacing, repainting, restriping, and cleaning, which
cost shall be amortized over the useful life of the expenditure; (vii) payments
under any equipment rental agreements and the fair rental value of any
management office space; (viii) wages, salaries and other compensation and
benefits of all persons engaged in the operation, maintenance or security of the
Real Property; (ix) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building; (x) operation, repair, maintenance

-3-



--------------------------------------------------------------------------------



 



and replacement of all systems and equipment and components thereof of the
Building, which cost (in the case of replacement) shall be amortized over the
useful life of the expenditure; (xi) the cost of janitorial, alarm, security and
other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas, maintenance and replacement of curbs and walkways,
exterior windows and walls, repair to roofs and re-roofing, waterproofing and
sealing of garage, foundation and basement areas, which cost (in the case of
replacement) shall be amortized over the useful life of the expenditure;
(xii) amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Building and Real Property; (xiii) the cost of
capital improvements or other costs incurred in connection with the Real
Property (A) which relate to the operation, repair, maintenance and replacement
of all systems, equipment or facilities which serve the Real Property in the
whole or in part, (B) which are a labor-saving device or to effect other
economies in the operation or maintenance of the Real Property, or any portion
thereof to the extent of cost savings reasonably anticipated by Landlord, or
(C) that are required under any governmental law or regulation that is then
enforced against the Real Property by a federal, state or local governmental
agency; provided, however, that each such permitted capital expenditure shall be
amortized (including interest on the unamortized cost) over its useful life;
(xiv) costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Landlord by, any federal, state or local government for fire
and police protection, trash removal, community services, or other services
which do not constitute “Tax Expenses” as that term is defined in Section 4.2.5,
below; and (xv) payments under any easement, license, operating agreement,
declaration, restrictive covenant, or instrument pertaining to the sharing of
costs by the Building. If the Building is not fully occupied during all or a
portion of any Expense Year, Landlord shall make an appropriate adjustment to
the variable components of Operating Expenses for such Expense Year as
reasonably determined by Landlord employing sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
paid had the Building been ninety-five percent (95%) occupied, and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such Expense Year.

          Notwithstanding anything to the contrary, Direct Expenses shall not
include the following items or cost components:

1. Costs associated with the operation of the business of the ownership or
entity which constitutes “Landlord”, as distinguished from the costs of building
operations, including, but not limited to, partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of Tenant may be in issue), commission related to costs of selling as
well as the costs of syndicating, financing, mortgaging or hypothecating any of
Landlord’s interest in the Building, costs of any disputes between Landlord and
its employees (if any) not engaged in Building operation, disputes of Landlord
with Building management, or outside fees paid in connection with disputes with
other tenants;

2. Costs incurred in connection with the construction of the Building or in
connection with any addition or capital improvements to the Building subsequent
to the date of original construction (to the extent they upgrade or improve the
Building as opposed to replacing existing items that have worn out), including
but not limited to correcting defects in or inadequacy of the initial design or
construction of the Building;

3. Depreciation, interest and principal payments on mortgages, and other debt
costs, if any;

4. Expenses directly resulting from the negligence of Landlord, its agents,
servants or employees;

5. Legal fees, space planners’ fees, real estate brokers’ leasing commissions,
and advertising expenses incurred in connection with the original development or
original leasing of the Building or future leasing of the Building;

6. Costs for which Landlord is reimbursed by its insurance carrier or any
tenant’s insurance carrier;

7. Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

-4-



--------------------------------------------------------------------------------



 



8. The expense of extraordinary services provided to other tenants in the
Building;

9. The wages of any employee who devotes less than 49% of all his or her time to
the Building;

10. Fines, penalties, and interest unless caused by Tenant;

11. Insurance deductible expenses for any and all claims made by Landlord,
unless caused by Tenant;

12. Wages and fees incurred in connection with the ownership, management and
operation of the parking structure;

13. Any Operating Expenses in connection with the ground floor and mezzanine
levels, or any other floor in the Building devoted to retail operation;

14. Any recalculation of or additional Operating Expenses actually incurred more
than two (2) years prior to the year in which Landlord proposes that such costs
by included;

15. Mass transit or such other public transportation pass-through assessment, if
any;

16. Costs incurred due to Landlord’s failure to comply with laws enacted on or
before the date the Building’s Temporary Certificate of Occupancy is validly
issued;

17. Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is directly reimbursed by tenant(s);

18. Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for new tenants in the Building
or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Building;

19. Expenses in connection with services or other benefits that are not provided
to Tenant or for which Tenant is charged directly but which are provided to
another tenant or occupant of the Building;

20. Costs of alterations or improvements to the Premises or the Premises of
other tenants;

21. Rentals and other related expenses incurred in leasing equipment ordinarily
considered to be of a capital nature, except equipment not affixed to the
Building which is used in providing janitorial or similar services;

22. All items and services for which Tenant or any other tenant in the Building
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

23. Electric power costs for which any tenant directly contracts with the local
public service company;

24. Wages, salaries, fees and fringe benefits paid to administrative or
executive personnel or officers or partners of Landlord unless employed at
competitive rates as independent contractors and any other expenses representing
an amount paid to a related corporation, entity or person that is in excess of
the amount that would be paid in the absence of such relationship;

25. The cost of tools and equipment used initially in the construction,
operation, repair and maintenance of the Building;

-5-



--------------------------------------------------------------------------------



 



26. The cost of overtime or other expense to Landlord in curing its defaults or
performing work expressly provided in this Lease to be borne at Landlord’s
expense; and

27. Amounts paid by Landlord (including interest) on account or to cure
violations of or deviations from the requirements or statutes, laws, regulations
notices or ordinances on any part of the Project or Building and any costs or
expense resulting from Landlord’s violation of any agreement to which it is a
party and costs incurred to test, survey, cleanup, contain, abate, remove or
otherwise remedy hazardous materials from the Project.

Landlord shall make payments for goods, utilities and services in a timely
manner to obtain the maximum possible discount. If capital items that are
customarily purchased by landlords of first class office buildings in Ventura
County are leased, rather than purchased, by Landlord, the decision by Landlord
to lease the item in question shall not serve to increase Tenant’s proportionate
share of Operating Expenses beyond that which would have applied had the item in
question been purchased. In the calculation of any expenses hereunder, it is
understood that no expense shall be charged more than once. Landlord shall use
its best efforts to effect an equitable pro-ration of bills for services
rendered to the Building and to any other property owned by Landlord. Landlord
agrees to keep books and records showing the Operating Expenses in accordance
with generally accepted accounting principles consistently maintained on a
year-to-year basis. Tenant shall have a right to inspect Landlord’s books and
records to assure proper accounting, within twelve (12) months of the receipt of
a “Statement” (as defined in Section 4.3.2), at the cost of Tenant. Landlord
shall reimburse Tenant, upon demand, for all costs reasonably incurred by Tenant
in connection with any audit in the event that such audit determines that the
Operating Expenses collected by Landlord exceed the actual Operating Expenses
for the applicable period by more than five percent (5%), but in no event
exceeding the sum of $6,000.

     “Tax Expenses” shall mean all federal, state, county, or local governmental
or municipal taxes, fees, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary (including, without
limitation, real estate taxes, general and special assessments, transit taxes,
leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Building), which Landlord shall
pay or incur during any Expense Year (without regard to any different fiscal
year used by such governmental or municipal authority) because of or in
connection with the ownership, leasing and operation of the Real Property. For
purposes of this Lease, Tax Expenses shall be calculated as if the tenant
improvements in the Building were fully constructed and the Real Property, the
Building, and all tenant improvements in the Building were fully assessed for
real estate tax purposes, and accordingly, during the portion of any Expense
Year occurring during the Base Year, Tax Expenses shall be deemed to be
increased appropriately.

          Tax Expenses shall include, without limitation:

          Subject to Section 4.2.5.4 hereof, any assessment, tax, fee, levy or
charge in addition to, or in substitution, partially or totally, of any
assessment, tax, fee, levy or charge previously included within the definition
of real property tax, it being acknowledged by Tenant and Landlord that
Proposition 13 was adopted by the voters of the State of California in the
June 1978 election (“Proposition 13”) and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, conservation, refuse removal
and for

-6-



--------------------------------------------------------------------------------



 



other governmental services formerly provided without charge to property owners
or occupants, and, in further recognition of the decrease in the level and
quality of governmental services and amenities as a result of Proposition 13,
Tax Expenses shall also include any governmental or private assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies. It is the intention of Tenant and
Landlord that all such new and increased assessments, taxes, fees, levies, and
charges and all similar assessments, taxes, fees, levies and charges be included
within the definition of Tax Expenses for purposes of this Lease;

          Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax with respect to the receipt of such rent, or
upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof;

          Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and

          Any possessory taxes charged or levied in lieu of real estate taxes.

               Any reasonable expenses incurred by Landlord in attempting to
protest, reduce or minimize Tax Expenses shall be included in Tax Expenses in
the Expense Year such expenses are paid. Tax refunds shall be deducted from Tax
Expenses in the Expense Year they are received by Landlord. All special
assessments which may be paid in installments shall be paid by Landlord in the
maximum number of installments permitted by law and not included in Operating
Expenses except in the year in which the assessment is actually paid; provided,
however, that if the prevailing practice in comparable buildings located in the
vicinity of the Building is to pay such assessments on an early basis, and
Landlord pays the same on such basis, such assessments shall be included in
Operating Expenses in the year paid by Landlord. The amount of Tax Expenses for
the Base Year attributable to the valuation of the Real Property, inclusive of
tenant improvements, shall be known as “Base Taxes”.

               Notwithstanding anything to the contrary contained in this
Section 4.2.5 (except as set forth in Section 4.2.5.1 or levied in whole or part
in lieu of Tax Expenses), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the
Building), (ii) any items included as Operating Expenses, and (iii) any items
paid by Tenant under Section 4.5 of this Lease.

               4.2.5.4 In the event of a sale or transfer of the Building or
Project that results in a reassessment of property value and corresponding
increase in property taxes, Tenant shall be exempt from

-7-



--------------------------------------------------------------------------------



 



payment of any resulting increase in Tax Expenses during the first seven
(7) years of the Lease Term as follows: (i) during Years 1 and 2 of the Lease
Term Tenant shall be exempt from 75% of such Tax Increases; (ii) during Years 3
through 5 of the Lease Term Tenant shall be exempt from 50% of such Tax
Increases; and (iii) during Years 6 and 7 of the Lease Term Tenant shall be
exempt from 25% of such Tax Increases.

     “Tenant’s Share” shall mean the percentage set forth in Section 9.2 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises by 100 and dividing the product by the total
rentable square feet in the Building. In the event either the Premises and/or
the Building is expanded, Tenant’s Share shall be appropriately adjusted, and,
as to the Expense Year in which such change occurs, Tenant’s Share for such year
shall be determined on the basis of the number of days during such Expense Year
that each such Tenant’s Share was in effect

     4.2.6.1 If the Project is not fully assessed for real estate taxes during
the Base Year, for purposes of determining Base Year Tax Expenses Landlord shall
calculate the Base Year real estate taxes as if they had been computed on the
full assessed value of the Project..

Calculation and Payment of Additional Rent.

     Calculation of Excess. If for any Expense Year ending or commencing within
the Lease Term, Tenant’s Share of Direct Expenses for such Expense Year exceeds
Tenant’s Share of the amount of Direct Expenses applicable to the Base Year,
then Tenant shall pay to Landlord, in the manner set forth in Section 4.3.2,
below, and as Additional Rent, an amount equal to the excess (the “Excess”).

     Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
endeavor to give to Tenant, on or before the first day of April following the
end of each Expense Year (but in no event later than the first of May following
the end of each Expense Year), a statement (the “Statement”) which shall state
the Direct Expenses incurred or accrued for such preceding Expense Year, and
which shall indicate the amount, if any, of any Excess. Upon receipt of the
Statement for each Expense Year ending during the Lease Term, if an Excess is
present, Tenant shall pay, within thirty (30) days, the full amount of the
Excess for such Expense Year, less the amounts, if any, paid during such Expense
Year as “Estimated Excess,” as that term is defined in Section 4.3.3, below. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord from enforcing its rights under this Article 4. Even
though the Lease Term has expired and Tenant has vacated the Premises, when the
final determination is made of Tenant’s Share of the Direct Expenses for the
Expense Year in which this Lease terminates, taking into consideration that the
Lease Expiration Date may have occurred prior to the final day of the applicable
Expense Year, if an Excess is present, Tenant shall within thirty (30) days of
billing pay to Landlord an amount as calculated pursuant to the provisions of
Section 4.3.1 of this Lease. The provisions of this Section 4.3.2 shall survive
the expiration or earlier termination of the Lease Term.

     Statement of Estimated Direct Expenses. In addition, Landlord shall give
Tenant a yearly expense estimate statement (the “Estimate Statement”) which
shall set forth Landlord’s reasonable estimate (the “Estimate”) of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated excess (the “Estimated Excess”) as calculated by comparing Direct
Expenses, which shall be based upon the Estimate, to the amount of Direct
Expenses applicable to the Base Year, which Estimate Statement may be provided
by Landlord once a year. The failure of Landlord to timely furnish the Estimate
Statement for any Expense Year shall not preclude Landlord from enforcing its
rights to collect any Estimated Excess under this Article 4. If pursuant to the
Estimate Statement (or a revision thereof) an Estimated Excess is calculated for
the then-current Expense Year, Tenant shall pay, within thirty (30) days, a
fraction of the Estimated Excess (or the increase in the Estimated Excess if
pursuant to a revised Estimated Statement) for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.3). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator. Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with

-8-



--------------------------------------------------------------------------------



 



the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

Allocation of Direct Expenses. Notwithstanding anything to the contrary set
forth in this Article 4, when calculating the Direct Expenses for the Base Year,
such Direct Expenses shall not include any increase in Tax Expenses attributable
to special assessments, charges, costs, or fees, or due to modifications or
changes in governmental laws or regulations, including but not limited to the
institution of a split tax roll, and Operating Expenses shall exclude market —
wide labor — rate increases due to extraordinary circumstances, including, but
not limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages and amortized costs relating
to capital improvements.

Taxes and Other Charges for Which Tenant Is Directly Responsible.

               Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

               If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the actual cost of the Tenant Improvements,
then the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

               Notwithstanding any contrary provision herein, Tenant shall pay
prior to delinquency any (i) rent tax or sales tax, service tax, transfer tax or
value added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

USE OF PREMISES

Permitted Use. Tenant shall use the Premises solely for the “Permitted Use,” as
that term is defined in Section 13 of the Summary, and Tenant shall not use or
permit the Premises to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for: (i) offices or
agencies of any foreign governmental or political subdivision thereof;
(ii) offices of any health care professionals or service organization;
(iv) schools or other training facilities which are not ancillary to corporate,
executive or professional office use; (v) retail or restaurant uses; or
(vi) communications firms such as radio and/or television stations. Tenant shall
not allow occupancy density of use of the Premises which is greater than one
person for each 100 square feet of the Premises. Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit B, attached hereto,
or in violation of the laws of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Building) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws

-9-



--------------------------------------------------------------------------------



 



now or hereafter in effect. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way damage the reputation of the
Building or obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them or use or allow the Premises to be used
for any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with all recorded covenants, conditions, and restrictions now or
hereafter affecting the Project.

SERVICES AND UTILITIES

Standard Tenant Services. Landlord shall provide the following services on all
days during the Lease Term, unless otherwise stated below.

     Subject to all governmental rules, regulations and guidelines applicable
thereto, Landlord shall provide heating and air conditioning when necessary for
normal comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M.
Monday through Friday and on Saturday from 9:00 A.M. to 1:00 P.M., except for
the date of observation of New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving Day,
Christmas Day and at Landlord’s reasonable discretion, other locally or
nationally recognized holidays (collectively, the “Holidays”). Subject to
unusual circumstances beyond Landlord’s reasonable control, Tenant shall be
permitted access to the Premises twenty-four hours per day, seven days a week,
three hundred sixty five days per year.

     Landlord shall provide adequate electrical wiring and facilities for
connection to Building standard ceiling mounted lighting fixtures and incidental
use equipment, provided that Tenant’s consumption of electricity does not exceed
4 kilowatt/hour per usable square foot of the Premises per month, which
electrical usage shall be subject to applicable laws and regulations, including
Title 24. Tenant will design Tenant’s electrical system serving any equipment
producing nonlinear electrical loads to accommodate such nonlinear electrical
loads, including, but not limited to, oversizing neutral conductors, derating
transformers and/or providing power-line filters. Engineering plans shall
include a calculation of Tenant’s fully connected electrical design load with
and without demand factors and shall indicate the number of watts of unmetered
and submetered loads. Tenant shall bear the cost of replacement of lamps,
starters and ballasts for non-Building standard lighting fixtures within the
Premises.

     Landlord shall provide city water from the regular Building outlets for
drinking, kitchen, lavatory and toilet purposes.

     Landlord shall provide janitorial services in all common areas of the
Building. Tenant shall provide its own janitorial services for the Premises.

     Landlord shall provide nonexclusive automatic elevator service at all
times, provided, however that Landlord shall install systems in the elevator
service (e.g., key card or security keys) that will permit Tenant to secure
elevator access to the Premises.

     Landlord shall wash outside surface windows of the Premises at least once
per year.

     Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease. If such consent is given, Landlord shall have the right to install
supplementary air conditioning units or other facilities in the Premises,
including supplementary or additional metering devices, and the cost thereof,
including the cost of installation,

-10-



--------------------------------------------------------------------------------



 



operation and maintenance, increased wear and tear on existing equipment and
other similar charges, shall be paid by Tenant to Landlord upon billing by
Landlord. If Tenant uses water, electricity, heat or air conditioning in excess
of that supplied by Landlord pursuant to Section 6.1 of this Lease, Tenant shall
pay to Landlord, upon billing, the cost of such excess consumption, the cost of
the installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, on demand, including the cost
of such additional metering devices. Tenant’s use of electricity shall never
exceed the capacity of the feeders to the Building or the risers or wiring
installation. If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease, Tenant shall give
Landlord such prior notice, as Landlord shall from time to time establish as
appropriate, of Tenant’s desired use and Landlord shall supply such utilities to
Tenant at the Landlord’s actual cost plus an administrative charge of ten
percent (10%) (which shall be treated as Additional Rent). Additionally, as part
of Landlord’s responsibility to construct the Tenant Improvements, Landlord
shall bear the initial cost of all electrical, gas and water usage meters as
well as any other equipment specified in the construction documents required to
provide such extra services to Tenant.

Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building after
reasonable effort to do so, by any accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause beyond Landlord’s
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6. Landlord may comply with voluntary controls or guidelines promulgated
by any governmental entity relating to the use or conservation of energy, water,
gas, light or electricity or the reduction of automobile or other emissions
without creating any liability of Landlord to Tenant under this Lease, provided
that the Premises are not thereby rendered untenantable. Notwithstanding
anything contained in this Lease to the contrary, if there is any material
slowdown, interruption or stoppage of any of the services required to be
provided by Landlord for a period in excess of three (3) consecutive business
days, or seven (7) non-consecutive business days in any six (6) month period,
and provided such cause is not the result of any “Force Majeure” (as defined in
Section 28.16), and such slowdown, interruption or stoppage materially
interferes with the conduct of Tenant’s business at the Premises, then Rent
shall be abated in proportion to the affected portion of the Premises until the
problem is fully cured or remedied. In the event that only a portion of the
Premises is affected and the remaining portion is not sufficient to allow Tenant
to conduct its business therein, and if Tenant does not conduct its business
from such remaining portion, Rent for the entire Premises shall be abated until
services are restored.

REPAIRS

Tenant’s Repair Obligations. Except as otherwise provided herein and subject to
the terms of Article 6, Tenant shall, at Tenant’s own expense, pursuant to the
terms of this Lease, including without limitation Article 8 hereof, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term except to the
extent caused by Landlord’s acts or damage arising from any casualty, normal
wear and tear, or other events that are not the direct result of Tenant’s acts
or omissions. In addition, Tenant shall, at Tenant’s own expense but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, pursuant to the terms of this
Lease, including without limitation Article 8 hereof, promptly and adequately
repair all damage to the Premises and replace or repair all damaged or broken
fixtures and appurtenances; provided however, that, at Landlord’s option, or if
Tenant fails to make such repairs, Landlord may, but need not, make such repairs
and replacements, and Tenant shall pay Landlord the cost thereof, including a
percentage of the cost thereof (to be uniformly established for the Building)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord’s involvement with such repairs
and replacements forthwith upon being billed for same. Landlord may, but shall
not be required to, enter the Premises at all reasonable times to make such
repairs, alterations, improvements and additions to the Premises or to the
Building or to any equipment located in the Building as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree. Tenant hereby waives and
releases its right to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.

Landlord’s Repair Obligations. Landlord shall repair any and all items or
Building systems within or serving the Premises, which become injured, damage,
or break, as a result of any event that is not caused by Tenant’s negligence or
willful

-11-



--------------------------------------------------------------------------------



 



misconduct and the cost of such repairs will be borne by Landlord and may be
included in the calculation of Building Operating Expenses as stated in
Article 4, Additional Rent. Landlord shall, at its sole cost and expense, shall
be solely responsible for the repair of all latent or patent structural defects
in the Building prior to and during the term of the Lease and any extensions
thereof, which cost shall not be included in the calculation of Building
Operating Expenses as stated in Article 4. Landlord shall as a part of its
responsibilities maintain all landscaping of the Real Property surrounding the
Building in a manner comparable to other first class office buildings located in
the Westlake Village office sub-market.

ADDITIONS AND ALTERATIONS

Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld, conditioned, or delayed. The construction of the
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter, attached hereto as Exhibit D, and not the terms of this
Article 8. Notwithstanding the foregoing, Tenant shall be permitted to make
non-structural Alterations without Landlord’s consent, so long as such
Alterations do not (i) affect Building systems, (ii) affect the structural
elements of the Building, and (iii) exceed a cost of $25,000 in any calendar
year; provided however that Tenant shall have the right to make cosmetic changes
such as painting or carpeting so long as such changes to not exceed a cost of
$100,000 in any calendar year.

Manner of Construction. Landlord may impose, as a condition of its consent to
all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord’s request,
Tenant shall, at Tenant’s expense, remove such Alterations upon the expiration
or any early termination of the Lease Term, and/or the requirement that Tenant
utilize for such purposes only contractors, materials, mechanics and materialmen
selected by Landlord; provided, however, that Landlord shall notify Tenant, at
the time Tenant requests Landlord’s consent to make Alterations, as to whether
or not it shall require such Alterations shall be removed at the end or the
Lease Term or sooner expiration. Tenant shall be permitted to use contractors of
its selection to perform the Alterations, subject to Landlord’s reasonable
approval by Landlord. If such Alterations will involve the use of or disturb
hazardous materials or substances existing in the Premises, Tenant shall comply
with Landlord’s rules and regulations concerning such hazardous materials or
substances. Tenant shall construct such Alterations and perform such repairs in
conformance with any and all applicable rules and regulations of any federal,
state, county or municipal code or ordinance and pursuant to a valid building
permit, issued by the City of Westlake Village, in conformance with Landlord’s
construction rules and regulations. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner as not to
obstruct access to the Building or the common areas for any other tenant of the
Building, and as not to obstruct the business of Landlord or other tenants in
the Building. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. Upon completion of any Alterations, Tenant agrees
to cause a timely Notice of Completion to be recorded in the office of the
Recorder of the county in which the Building is located in accordance with the
terms of Section 3093 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Building management office a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations at Tenant’s cost.

Payment for Improvements. If payment is made directly to contractors, Tenant
shall comply with Landlord’s requirements for final lien releases and waivers in
connection with Tenant’s payment for work to contractors. Whether or not Tenant
orders any work directly from Landlord, Tenant shall not be required to pay to
Landlord any fee to compensate Landlord for overhead, general conditions, fees,
or other costs and expenses arising from Landlord’s involvement with such work.

Construction Insurance. In the event that Tenant makes any Alterations, Tenant
agrees to carry or cause its general contractor to carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may require, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof.

Landlord’s Property. All Alterations, improvements, fixtures and/or equipment
which may be installed or placed in or about the Premises, and all signs
installed in, on or about the Premises, from time to time, shall be at the sole
cost of Tenant and shall be and become the property of Landlord, except that
Tenant may remove any Alterations, improvements, fixtures and/or equipment which
Tenant can substantiate to Landlord have not been paid for with any tenant
improvement allowance funds provided to Tenant by Landlord, provided Tenant
repairs any damage to the Premises and Building caused by such removal.
Furthermore, if Landlord, as a condition to Landlord’s consent to any
Alteration, requires that Tenant remove any Alteration upon the expiration or
early termination of the Lease Term, Landlord may, by written notice to Tenant
given at the time Tenant requests Landlord’s consent for such Alterations,
require Tenant at Tenant’s expense to

-12-



--------------------------------------------------------------------------------



 



remove such Alterations and to repair any damage to the Premises and Building
caused by such removal. If Tenant fails to complete such removal and/or to
repair any damage caused by the removal of any Alterations, Landlord may do so
and may charge the actual cost thereof to Tenant. Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

COVENANT AGAINST LIENS

Tenant shall keep the Building and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within thirty (30) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord’s option shall
attach only against Tenant’s interest in the Premises and shall in all respects
be subordinate to Landlord’s title to the Building and Premises.

INSURANCE

Indemnification and Waiver. Tenant hereby assumes all risk of damage to property
or injury to persons in, upon or about the Premises from any cause whatsoever
and agrees that Landlord, its partners, trustees, ancillary trustees and their
respective officers, directors, shareholders, beneficiaries, agents, servants,
employees, and independent contractors (collectively, the “Landlord Parties”)
shall not be liable for any damage either to person or property or resulting
from the loss of use thereof, which damage is sustained by Tenant or by other
persons claiming through Tenant. Tenant shall indemnify, defend, protect, and
hold harmless Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys’
fees) (collectively, “Losses and Liabilities”) incurred in connection with or
arising from any cause in, on or about the Premises or any acts, omissions or
negligence of Tenant or of any person claiming by, through or under Tenant, its
partners, and their respective officers, agents, servants, employees, and
independent contractors (collectively, the “Tenant Parties”), in, on or about
the Real Property, either prior to, during, or after the expiration of the Lease
Term, provided that the terms of the foregoing indemnity shall not apply to the
negligence or willful misconduct of Landlord or the Landlord Parties. Landlord
shall indemnify, defend, protect and hold harmless Tenant from any Losses and
Liabilities (i) incurred in connection with or arising from any cause, in, on or
about the Common Areas that is not attributable to the negligence of willful
misconduct of Tenant or any person claiming by, through or under Tenant or the
agents, servants and employees of Tenant or (ii) arising out of the negligence
or willful misconduct of Landlord or Landlord’s agents, servants and employees.
Should either party be named as a defendant in any suit brought against the
other party in connection with or arising out of an event covered by the
foregoing indemnity, the indemnifying party shall pay to the indemnified party
its costs and expenses incurred in such suit, including without limitation, its
actual professional fees such as appraisers’, accountants’ and attorneys’ fees.
Tenant’s agreement to

-13-



--------------------------------------------------------------------------------



 



indemnify Landlord pursuant to this Section 10.1 is not intended and shall not
relieve any insurance carrier of its obligations under policies required to be
carried by Tenant pursuant to the provision of this Lease, to the extent such
policies cover the matters subject to the Tenant’s indemnification obligations;
nor shall they supersede any inconsistent agreement of the parties set forth in
any other provision of this Lease. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability occurring prior to such expiration or termination.

Tenant’s Compliance with Landlord’s Fire and Casualty Insurance. Tenant shall,
at Tenant’s expense, comply with all insurance company requirements pertaining
to the use of the Premises. If Tenant’s conduct or use of the Premises causes
any increase in the premium for any insurance policies carried by Landlord, then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant’s
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

     Commercial General Liability Insurance covering the insured against claims
of bodily injury, personal injury and property damage arising out of Tenant’s
operations, assumed liabilities or use of the Premises, including fire/water
legal liability and a Commercial General Liability endorsement covering the
insuring provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 of this Lease, for limits of liability not
less than:

     
Bodily Injury and
  $3,000,000 each occurrence
Property Damage Liability
  $3,000,000 annual aggregate
 
   
Personal Injury Liability
  $3,000,000 each occurrence

  $3,000,000 annual aggregate

  0% Insured’s participation

     Physical Damage Insurance covering (i) all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant’s property
on the Premises installed by, for, or at the expense of Tenant, (ii) the “Tenant
Improvements,” as that term is defined in the Tenant Work Letter, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building), and (iii) all other improvements, alterations and
additions to the Premises. Such insurance shall be written on an “all risks” of
physical loss or damage basis, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for damage or other loss caused by fire
or other peril including, but not limited to, vandalism and malicious mischief,
theft, water damage of any type, including sprinkler leakage, bursting or
stoppage of pipes, and explosion, and providing business interruption coverage
for a period of one year.

     Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

     Business Interruption Insurance in the amount necessary to insure payment
of Tenant’s obligations to pay Rent hereunder for a period of not less than
twelve (12) months; provided, however, Tenant, at its sole discretion, shall be
permitted to self-insure for Business Interruption coverage.

Form of Policies. The minimum limits of policies of insurance required of Tenant
under this Lease shall in no event limit the liability of Tenant under this
Lease. Such insurance shall (i) name Landlord, and any other party the Landlord
so specifies, as an additional insured, including Landlord’s managing agent, if
any; (ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-X in Best’s Insurance Guide or which is otherwise acceptable to Landlord and
licensed to do business in the State of California; (iv) be primary insurance as
to all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance requirement of Tenant; (v) be
in form and content reasonably acceptable to Landlord; and (vi) provide that
said insurance shall not be canceled or coverage changed unless thirty
(30) days’ prior written notice shall have been given to Landlord and any
mortgagee of Landlord. Tenant shall deliver said policy or policies or
certificates (including endorsements)

-14-



--------------------------------------------------------------------------------



 



thereof to Landlord on or before the Lease Commencement Date and at least twenty
(20) days before the expiration dates thereof. In the event Tenant shall fail to
procure such insurance, or to deliver such policies or certificate, Landlord
may, at its option and upon ten (10) day prior written notice to Tenant, procure
such policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor.

Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right of the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefore.

Additional Insurance Obligations. Notwithstanding anything to the contrary
contained in this Lease, in the event of any termination of this Lease pursuant
to Article 11 or Article 13 below, Tenant shall assign and deliver to Landlord
(or to any party designated by Landlord) all insurance proceeds payable to
Tenant under Tenant’s insurance required under Section 10.3 of this Lease.

Landlord’s Insurance. As part of Operating Expenses, Landlord shall carry such
insurance with respect to the Building and Project, of the types and amounts as
Landlord shall reasonably deem appropriate, based on practices of prudent owners
of comparable first-class projects in the Thousand Oaks-Westlake Village,
California area, provided, however, Landlord shall carry Commercial General
Liability Insurance in a coverage amount at least equal to the minimum coverage
required by Tenant.

DAMAGE AND DESTRUCTION

Repair of Damage to Premises by Landlord. Tenant shall promptly notify Landlord
of any damage to the Premises, of which it has actual knowledge, resulting from
fire or any other casualty. If the Premises or any common areas of the Building
serving or providing access to the Premises shall be damaged by fire or other
casualty, Landlord shall promptly and diligently, subject to reasonable delays
for insurance adjustment or other matters beyond Landlord’s reasonable control,
and subject to all other terms of this Article 11, restore the base, shell, and
core of the Premises and such common areas. Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or any other modifications to the common areas deemed desirable by
Landlord, provided access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Upon the occurrence of any damage to
the Premises, upon notice (the “Landlord Repair Notice”) to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.3.2 (ii) and (iii) of this Lease, and Landlord shall
repair any injury or damage to the Tenant Improvements installed in the Premises
and shall return such Tenant Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant. Upon receipt of
Landlord Repair Notice, prior to the commencement of construction, Tenant shall
submit to Landlord, for Landlord’s review and approval, any changes to the
original construction documents including all plans, specifications and working
drawings relating thereto, and Landlord shall select the contractors to perform
such improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or Common Areas necessary
to Tenant’s occupancy, Landlord shall allow Tenant an abatement of all Rent
during the time the Premises or Building are inaccessible or unfit for occupancy
for the purposes permitted under this Lease; provided, further, however, that if
the damage or destruction is due to the negligence or willful misconduct of
Tenant or any of its agents, employees, contractors, invitees or guests, Tenant
shall be responsible for any reasonable, applicable insurance deductible (which
shall be payable to Landlord upon demand) and there shall be no rent abatement.
In the event that Landlord shall not deliver the Landlord Repair Notice,
Tenant’s right to rent abatement pursuant to the preceding sentence shall
terminate as of the date which is reasonably determined by Landlord to be the
date Tenant should have completed repairs to the Premises assuming Tenant used
reasonable due diligence in connection therewith.

Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Premises and/or
Building and instead terminate this Lease by notifying Tenant in writing of such

-15-



--------------------------------------------------------------------------------



 



termination within sixty (60) days after the date of damage, such notice to
include a termination date giving Tenant one hundred eighty (180) days to vacate
the Premises, but Landlord may so elect only if the Building shall be damaged by
fire or other casualty or cause, whether or not the Premises are affected, and
one or more of the following conditions is present: (i) repairs cannot
reasonably be completed within one hundred eighty (180) days of the date of
damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or ground lessor with
respect to the Real Property shall require that the insurance proceeds or any
portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered, except
for deductible amounts, by Landlord’s insurance policies; or (iv) the damage
occurs during the last twelve (12) months of the Lease Term. In addition, in the
event that Landlord determines that repairs cannot be reasonably completed
within one hundred eighty (180) days of the date of the damage or if the damage
occurs during the last twelve (12) months of the Lease Term, Tenant shall have
the option to terminate this Lease by giving written notice to Landlord of the
exercise of such option within thirty (30) days after the occurrence of the
damage (in the case of damage occurring during the last twelve months of the
Lease Term) or Landlord notifies Tenant of the estimated repair completion date,
in which event this Lease shall cease and terminate. Upon such termination,
Tenant shall pay any Rent then outstanding, properly apportioned up to the date
of termination, and both parties shall thereafter be freed and discharged of all
further obligations hereunder, except as provided for in provisions of this
Lease which by their terms survive the expiration or earlier termination of the
Lease Term.

Waiver of Statutory Provisions. The provisions of this Lease, including this
Article 11, constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Real Property, and any
statute or regulation of the State of California, including, without limitation,
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any other statute or regulation, now
or hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or any other
portion of the Real Property.

NONWAIVER

No waiver of any provision or breach of this Lease shall be implied by any
failure of Landlord to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by Landlord of any provision of this Lease may only be in writing,
and no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. Forbearance by Landlord in enforcement of one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default. The acceptance of any Rent hereunder by
Landlord following the occurrence of any default, whether or not known to
Landlord, shall not be deemed a waiver of any such default, except only a
default in the payment of the Rent so accepted.

CONDEMNATION

If the whole or any part of the Premises or Building shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Premises
or Building, or if Landlord shall grant a deed or other instrument in lieu of
such taking by eminent domain or condemnation, Landlord shall have the option to
terminate this Lease effective as of the date possession is required to be
surrendered to the authority. If more than twenty-five percent (25%) of the
rentable square feet of the Premises or Tenant’s parking spaces are taken, or if
access to the Premises is substantially

-16-



--------------------------------------------------------------------------------



 



impaired, in each case for a period in excess of one hundred eighty (180) days,
Tenant shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord or its mortgagee, and such claim is payable separately to
Tenant. All Rent shall be apportioned as of the date of such termination. If any
part of the Premises shall be taken, and this Lease shall not be so terminated,
the Rent shall be proportionately abated. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises. Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ASSIGNMENT AND SUBLETTING

Transfers. Tenant shall not, without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned, or delayed, assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment
or other such foregoing transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or permit the use of
the Premises by any persons other than Tenant and its employees (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Tenant shall desire Landlord’s
consent to any Transfer, Tenant shall notify Landlord in writing, which notice
(the “Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including a calculation of the “Transfer Premium,” as
that term is defined in Section 14.3, below, in connection with such Transfer,
the name and address of the proposed Transferee, and a copy of all existing
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, and any other information required by Landlord, which will enable
Landlord to determine the financial responsibility, character, and reputation of
the proposed Transferee, nature of such Transferee’s business and proposed use
of the Subject Space, and (v) an executed estoppel certificate from Tenant in
the form attached hereto as Exhibit E. Any Transfer made without Landlord’s
prior written consent shall, at Landlord’s option, be null, void and of no
effect, and shall, at Landlord’s option, constitute a default by Tenant under
Section 19.1.7 of this Lease. Whether or not Landlord shall grant consent,
Tenant shall pay Landlord’s review and processing fees, which shall not exceed
$1,000.00 per occurrence, within thirty (30) days after written request by
Landlord.

Landlord’s Consent. Landlord shall not unreasonably withhold, condition, or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. The parties hereby
agree that it shall be deemed to be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply, without limitation as to other reasonable
grounds for withholding consent:

     The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building;

     The Transferee is either a governmental agency or instrumentality thereof
(i) which is that of a foreign country, (ii) which is of a character or
reputation, is engaged in a business, or is of, or is associated

-17-



--------------------------------------------------------------------------------



 



with, a political orientation or faction, which is inconsistent with the quality
of the Building, or which would otherwise reasonably offend a landlord of a
comparable building located in the vicinity of the Building, (iii) which is
capable of exercising the power of eminent domain or condemnation, or (iv) which
would significantly increase the human traffic in the Premises or Building;

The Transferee’s intended use of the Premises is inconsistent with the Permitted
Use;

     The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under the Lease on
the date consent is requested;

     The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Building a right to cancel its lease;

     The terms of the proposed Transfer will allow the Transferee to exercise a
right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right);

Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be declaratory judgment and an
injunction for the relief sought without any monetary damages, and Tenant hereby
waives all other remedies on its own behalf and, to the extent permitted under
all applicable laws, on behalf of the proposed Transferee. Tenant shall
indemnify, defend and hold harmless Landlord from any and all liability, losses,
claims, damages, costs, expenses, causes of action and proceedings involving any
third party or parties (including without limitation Tenant’s proposed subtenant
or assignee) who claim they were damaged by Landlord’s withholding or
conditioning of Landlord’s consent unless such withholding or conditioning is
found to have been wrongful. If Landlord consents to any Transfer pursuant to
the terms of this Section 14.2, Tenant may within six (6) months after
Landlord’s consent, but not later than the expiration of said six-month period,
enter into such Transfer of the Premises or portion thereof, upon substantially
the same terms and conditions as are set forth in the Transfer Notice furnished
by Tenant to Landlord pursuant to Section 14.1 of this Lease, provided that if
there are any changes in the terms and conditions from those specified in the
Transfer Notice (i) such that Landlord would initially have been entitled to
refuse its consent to such Transfer under this Section 14.2, or (ii) which would
cause the proposed Transfer to be more favorable to the Transferee than the
terms set forth in Tenant’s original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease).

Transfer Premium. If Landlord consents to a Transfer, as a condition thereto
which the parties hereby agree is reasonable, Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined in this
Section 14.3, received by Tenant from such Transferee. “Transfer Premium” shall
mean all rent, additional rent or other consideration payable by such Transferee
in excess of the Rent and Additional Rent payable by Tenant under this Lease, on
a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer or any improvement allowances provided to Transferee in connection
therewith, (ii) any brokerage commissions in connection with the Transfer, and
(iii) any costs to buy-out or takeover the previous lease of a Transferee.
“Transfer Premium” shall also include, but not be limited to, key money and
bonus money paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. In the
calculations of the Rent (as it relates to the Transfer Premium calculated under
this Section 14.3), and the Transferee’s Rent and Quoted Rent under Section 14.2
of this Lease, the Rent paid during each annual period for the Subject Space,
and the Transferee’s Rent and the Quoted Rent, shall be computed after adjusting
such rent to the actual effective rent to be paid, taking into consideration any
and all leasehold concessions granted in connection therewith, including, but
not limited to, any rent credit and tenant improvement allowance. For purposes
of calculating any such effective rent, all such concessions shall be amortized
on a straight-line basis over the relevant term.

Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all

-18-



--------------------------------------------------------------------------------



 



documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at the end of every calendar
year to audit the books, records and papers of Tenant relating to any Transfer,
and shall have the right to make copies thereof. If the Transfer Premium
respecting any Transfer shall be found understated, Tenant shall, within thirty
(30) days after demand, pay the deficiency and Landlord’s costs of such audit.

Additional Transfers. For purposes of this Lease, the term “Transfer” shall also
include (i) if Tenant is a partnership, the withdrawal or change, voluntary,
involuntary or by operation of law, of fifty percent (50%) or more of the
partners, or transfer of fifty percent (50%) or more of partnership interests,
within a twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof, and (ii) if Tenant is a closely held
corporation (i.e., whose stock is not publicly held and not traded through an
exchange or over the counter), the dissolution, merger, consolidation or other
reorganization of Tenant, the sale or other transfer of more than an aggregate
of fifty percent (50%) of the voting shares of Tenant (other than to immediate
family members by reason of gift or death), within a twelve (12)-month period.

Permitted Transfers. Notwithstanding anything to the contrary contained this
Article 14, none of (i) an assignment or subletting of all of the Premises to an
entity which is controlled by, controls, or is under common control with, Tenant
(an “Affiliate”), (ii) a public stock offering, or (iii) an assignment of
subletting of all of the Premises to any person or entity resulting from a
consolidation or merger with Tenant or to the purchaser of all or substantially
all of Tenant’s assets (provided that such person or entity has a net worth
equal to Tenant’s net worth as of the date of this Lease), shall be deemed a
Transfer, under this Article 14, provided that Tenant notifies Landlord thirty
(30) days prior to any such assignment or sublease or public stock offering, and
provided further that such assignment or sublease is not a subterfuge by Tenant
to avoid its obligations under this Lease.

Occurrence of Default. Any Transfer hereunder shall be subordinate and subject
to the provisions of this Lease, and if this Lease shall be terminated during
the term of any Transfer, Landlord shall have the right to: (i) treat such
Transfer as cancelled and repossess the Subject Space by any lawful means, or
(ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

SURRENDER OF PREMISES; REMOVAL OF TRADE FIXTURES

Surrender of Premises. No act or thing done by Landlord or any agent or employee
of Landlord during the Lease Term shall be deemed to constitute an acceptance by
Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in a writing signed by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been terminated. The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises.

Removal of Tenant Property by Tenant. Upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, subject to the
provisions of this Article 15, quit and surrender possession of the Premises to
Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work, and
other articles of

-19-



--------------------------------------------------------------------------------



 



personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Rent shall be payable at a monthly rate
equal to one hundred twenty-five percent (125%) of the Rent applicable during
the last rental period of the Lease Term under this Lease. Such month-to-month
tenancy shall be subject to every other term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
The provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law.
Tenant acknowledges that if Tenant holds over without Landlord’s consent, such
holding over may compromise or otherwise affect Landlord’s ability to enter into
new leases with prospective tenants regarding the Premises. Therefore, if Tenant
fails to surrender the Premises upon the termination or expiration of this
Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender, and
any losses suffered by Landlord, including lost profits, resulting from such
failure to surrender.

ESTOPPEL CERTIFICATES

Within fifteen (15) days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto, (or such other form as may be required by any prospective mortgagee or
purchaser of the Building, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord’s mortgagee or
prospective mortgagee or purchasers. Tenant shall execute and deliver whatever
other instruments may be reasonably required for such purposes. At any time
during the Lease Term, Landlord may require Tenant to provide Landlord with a
current financial statement and financial statements of the two (2) years prior
to the current financial statement year, but not more frequently than once per
calendar year. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. Failure of
Tenant to timely execute and deliver such estoppel certificate or other
instruments where such failure continues for a period of three (3) days after
the date Tenant receives written notice from Landlord of such failure shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception. Any such financial

-20-



--------------------------------------------------------------------------------



 



statements shall be treated by Landlord as confidential and not disclosed to
third parties unless the Tenant is a publicly traded company.

SUBORDINATION

Landlord warrants and represents that as of the date of this Lease, there are no
ground or underlying leases of the Real Property nor any mortgages or trust
deeds encumbering the Real Property or the Building. This Lease shall be subject
and subordinate to all present and future ground or underlying leases of the
Real Property and to the lien of any mortgages or trust deeds, now or hereafter
in force against the Real Property and the Building, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages or trust deeds,
or the lessors under such ground lease or underlying leases, require in writing
that this Lease be subject and subordinate thereto. In consideration of, and as
a condition precedent to, Tenant’s agreement to permit its interest pursuant to
this Lease to be subordinated to any particular future ground or underlying
lease of the Building or the Real Property or to the lien of any first mortgage
or trust deed, hereafter enforced against the Building or the Real Property and
to any renewals, extensions, modifications, consolidations and replacements
thereof, Landlord shall deliver to Tenant a commercially reasonable
non-disturbance agreement executed by the landlord under such ground lease or
underlying lease or the holder of such mortgage or trust deed providing that as
long as Tenant is not in default under this Lease, the Lease shall remain in
effect for the full Lease Term. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage, to attorn,
without any deductions or setoffs whatsoever, to the purchaser upon any such
foreclosure sale if so requested to do so by such purchaser, and to recognize
such purchaser as the lessor under this Lease. Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.

DEFAULTS; REMEDIES

Defaults. The occurrence of any of the following shall constitute a default of
this Lease by Tenant:

     Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, where such failure continues for a
period of five (5) days after notice from Landlord to Tenant that the same is
due; or

     Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided however, that any such notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any similar or successor law; and provided further that if the
nature of such default is such that the same cannot

-21-



--------------------------------------------------------------------------------



 



reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure said default, as soon as
possible, but in no event exceeding a period of time in excess of sixty (60)
days after written notice thereof from Landlord to Tenant; or

     To the extent permitted by law, a general assignment by Tenant or any
guarantor of the Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within sixty (60) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or

     The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord; or

     The notice periods provided herein are in lieu of, and not in addition to,
any notice periods provided by law.

Remedies Upon Default. Upon the occurrence of a default by Tenant, Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity (all of which remedies shall be distinct, separate and cumulative), the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

     Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

     The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

     The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

     The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

-22-



--------------------------------------------------------------------------------



 



     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

     At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

     Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

     Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

Subleases of Tenant. Whether or not Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

-23-



--------------------------------------------------------------------------------



 



Form of Payment After Default. Following the occurrence of an event of default
by Tenant, Landlord shall have the right to require that any or all subsequent
amounts paid by Tenant to Landlord hereunder, whether to cure the default in
question or otherwise, be paid in the form of money order, cashier’s or
certified check drawn on an institution acceptable to Landlord, or by other
means reasonably approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

Efforts to Relet. No re-entry or repossession, repairs, maintenance, changes,
alterations and additions, reletting, appointment of a receiver to protect
Landlord’s interests hereunder, or any other action or omission by Landlord
shall be construed as an election by Landlord to terminate this Lease or
Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

Landlord Default. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall be in default in the performance of any obligations
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant, specifying Landlord’s failure to perform, provided, however, if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursue the same to completion. Upon any such default
by Landlord under this Lease, Tenant may exercise any of its rights provided by
law or in equity.

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

SECURITY DEPOSIT

Concurrent with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the “Security Deposit”) in the amount set forth in
Section 10 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease. If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, Landlord may, but shall not be required to, apply all or
any part of the Security Deposit for the payment of any Rent or any other sum in
default and Tenant shall, within five (5) days after written demand therefor,
restore the Security Deposit to its original amount. Any unapplied balance of
the Security Deposit shall be returned to Tenant, or, at Landlord’s option, to
the last assignee of Tenant’s interest hereunder, within sixty (60) days
following the expiration of the Lease Term. Tenant shall not be entitled to any
interest on the Security Deposit. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any successor statute.

-24-



--------------------------------------------------------------------------------



 



SIGNS

Suite Signage. Landlord shall install and maintain, at Landlord’s sole cost and
expense, Building standard suite signage at the entrance to the Premises and the
elevator lobby of the Premises.

Building Signage. Subject to Landlord’s prior written approval, which shall not
be unreasonably withheld, conditioned, or delayed, Tenant shall be permitted to
install, at Tenant’s sole cost and expense, building top signage which includes
Tenant’s name and or logo (the “Building Signage”) in the location on the
Building generally depicted on Exhibit F attached hereto. The Building Signage
shall comply with the applicable sign ordinances of the City of Thousand Oaks
(the “City”), and Tenant shall obtain a sign permit from the City prior to the
installation of the signage. Installation of the Building Signage must occur, if
at all, within twelve (12) months of the Commencement Date. The exact location
and design of such signage shall be agreed upon prior to such installation and
shall be subsequently made a part of this Lease. Notwithstanding the foregoing,
in the event that landscaping or any other item planted or installed after the
date of the Lease obstructs Tenant’s Building Signage, Tenant shall have the
right anytime during the Term to relocate, at Landlord’s sole cost and expense,
the Building Signage to a location reasonably approved by Landlord. Any such
relocation shall be in compliance with applicable City sign ordinances and
Tenant shall obtain, at Landlord’s expense, a sign permit from the City prior to
installation of the new signage; provided, however, that if the City or any
other third party not controlled by Landlord required the obstruction to be
planted or installed, then the cost to relocate the Building Signage and obtain
any required permits shall be at Tenant’s sole cost and expense. Upon the
termination of the Lease or vacating of the Premises by Tenant (including
Tenant’s sublease of the entire Premises), Tenant shall, at Tenant’s sole cost
and expense, remove the Building Signage and restore the Building to its prior
condition.

Prohibited Signage and Other Items. Any signs, notices, logos, pictures, names
or advertisements which are installed and that have not been individually
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Any signs, window coverings, or blinds (even if the same are
located behind the Landlord approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building are subject to
the prior written approval of Landlord, in its sole discretion.

Building Directory. Tenant shall be provided one (1) line to display Tenant’s
name and location in the Building, and the names of Tenant’s principal employees
and subtenants, which cost shall be borne by Landlord.

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations. Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

-25-



--------------------------------------------------------------------------------



 



LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall thereafter bear interest
until paid at a rate per annum equal to the highest rate permitted by applicable
law.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

Landlord’s Cure. All covenants and agreements to be kept or performed by Tenant
under this Lease shall be performed by Tenant at Tenant’s sole cost and expense
and without any reduction of Rent. If Tenant shall fail to perform any of its
obligations under this Lease, within a reasonable time after such performance is
required by the terms of this Lease, Landlord may, but shall not be obligated
to, after reasonable prior notice to Tenant, make any such payment or perform
any such act on Tenant’s part without waiving its right based upon any default
of Tenant and without releasing Tenant from any obligations hereunder.

Tenant’s Reimbursement. Except as may be specifically provided to the contrary
in this Lease, Tenant shall pay to Landlord, within thirty (30) days after
delivery by Landlord to Tenant of statements therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant’s defaults pursuant to the provisions
of Section 26.1; (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended. Tenant’s obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (which shall be at least twenty-four (24) hours prior notice, except
in the case of emergency) to enter the Premises to (i) inspect them; (ii) show
the Premises to prospective purchasers, mortgagees or ground or underlying
lessors, or, during the last twelve (12) months of the Lease Term, prospective
tenants; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building. Notwithstanding anything to the contrary contained
in this Article 26, Landlord may enter the Premises at any time to (A) perform
services required of Landlord; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord may make any such entries without the
abatement of Rent and may take such steps as required to accomplish the stated
purposes; provided, however, that any such entry shall be accomplished as
expeditiously as reasonably possible and so long as such entry shall not

-26-



--------------------------------------------------------------------------------



 



unreasonably interfere with Tenant’s business operations. For each of the above
purposes, Landlord shall at all times have a key with which to unlock all the
doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant. In an emergency, Landlord shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise agreed to be performed by Landlord herein.

TENANT PARKING

Tenant shall have the right throughout the Lease Term to park in the parking
spaces set forth in Section 11 of the Summary. There shall be no charge for any
such parking spaces. Tenant’s continued right to use the parking spaces is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
spaces and upon Tenant’s cooperation in seeing that Tenant’s employees and
Visitors also comply with such rules and regulations, to the extent that Tenant
has control over such individuals. Provided such does not interfere with
Tenant’s conduct of business, access to the Premises or Building Landlord
specifically reserves the right to change the location, size, configuration,
design, layout and all other aspects of the parking spaces in question at any
time and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the parking spaces in question for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may totally or partially delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control delegated by Landlord. The parking spaces issued to
Tenant pursuant to this Article 27 are provided to Tenant solely for use by
Tenant’s own personnel (not including Tenant’s invitees and guests) and such
passes may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord’s prior approval.

MISCELLANEOUS PROVISIONS

Terms; Captions. The words “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular. The necessary grammatical changes required
to make the provisions hereof apply either to corporations or partnerships or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed. The captions of Articles and
Sections are for convenience only and shall not be deemed to limit, construe,
affect or alter the meaning of such Articles and Sections.

Binding Effect. Each of the provisions of this Lease shall extend to and shall,
as the case may require, bind or inure to the benefit not only of Landlord and
of Tenant, but also of their respective successors or assigns, provided this
clause shall not permit any assignment by Tenant contrary to the provisions of
Article 14 of this Lease.

No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the

-27-



--------------------------------------------------------------------------------



 



Building, the same shall be without liability to Landlord and without any
reduction or diminution of Tenant’s obligations under this Lease.

Modification of Lease. Should any current or prospective mortgagee or ground
lessor for the Building require a modification of this Lease, which modification
will not cause an increased cost or expense to Tenant or in any other way
materially and adversely change the rights and obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are required therefor and deliver the same
to Landlord within ten (10) days following the request therefor. At the request
of Landlord or any mortgagee or ground lessor, Tenant agrees to execute a short
form of Lease and to deliver the same to Landlord within ten (10) days following
the request therefor.

Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the right
to transfer all or any portion of its interest in the Real Property and Building
and in this Lease, and Tenant agrees that in the event of any such transfer and
a transfer of the Security Deposit, Landlord shall automatically be released
from all liability under this Lease and Tenant agrees to look solely to such
transferee for the performance of Landlord’s obligations hereunder after the
date of transfer and such transferee shall be deemed to have fully assumed and
be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit (provided that Landlord notifies
Tenant of the identity of the transferee promptly after the transfer of the
Security Deposit), and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to a mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the performance of its obligations hereunder.

Prohibition Against Recording. Except as provided in Section 28.3 of this Lease,
neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant.

Landlord’s Title. Landlord’s title is and always shall be paramount to the title
of Tenant. Nothing herein contained shall empower Tenant to do any act which
can, shall or may encumber the title of Landlord.

Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

Time of Essence. Time is of the essence of this Lease and each of its
provisions.

Partial Invalidity. If any term, provision or condition contained in this Lease
shall, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

No Warranty. In executing and delivering this Lease, Tenant has not relied on
any representations, including, but not limited to, any representation as to the
amount of any item comprising Additional Rent or the amount of the Additional
Rent in the aggregate or that Landlord is furnishing the same services to other
tenants, at all, on the same level or on the same basis, or any warranty or any
statement of Landlord which is not set forth herein or in one or more of the
exhibits attached hereto.

Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Building or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building, provided that in no event shall such liability extend
to any sales or insurance proceeds received by Landlord or the Landlord Parties
in connection with the Building or Premises. Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 28.13 shall inure to the benefit of Landlord’s and the
Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.

-28-



--------------------------------------------------------------------------------



 



Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Building as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building. Tenant
does not rely on the fact, nor does Landlord represent, that any specific tenant
or type or number of tenants shall, during the Lease Term, occupy any space in
the Building.

Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts, labor
disputes, acts of God, inability to obtain services, labor, or materials or
reasonable substitutes therefor, governmental actions, civil commotions, fire or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform (collectively, the “Force Majeure”), except with respect to
the obligations imposed with regard to Rent and other charges to be paid by
Tenant pursuant to this Lease, and except as to Tenant’s obligations under
Articles 5 and 24 of this Lease notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for all
those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

Notices. All notices, demands, statements, approvals or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, nationally
recognized overnight courier, facsimile, or delivered personally (i) to Tenant
at the appropriate address set forth in Section 5 of the Summary, or to such
other place as Tenant may from time to time designate in a Notice to Landlord;
or (ii) to Landlord at the addresses set forth in Section 3 of the Summary, or
to such other firm or to such other place as Landlord may from time to time
designate in a Notice to Tenant. Any Notice will be deemed given on the date it
is mailed as provided in this Section 28.18 or upon the date personal delivery
is made or attempted to be made. If Tenant is notified of the identity and
address of Landlord’s mortgagee or ground or underlying lessor, Tenant shall
give to such mortgagee or ground or underlying lessor written notice of any
default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground or underlying lessor shall be given a
reasonable opportunity to cure such default prior to Tenant’s exercising any
remedy available to Tenant.

Joint and Several. If there is more than one Tenant, the obligations imposed
upon Tenant under this Lease shall be joint and several.

Authority. If Tenant is a corporation or partnership, each individual executing
this Lease on behalf of Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so.

Attorney’s Fees. In the event that either Landlord or Tenant should bring suit
for the possession of the Premises, for the recovery of any sum due under this
Lease, or because of the breach of any provision of this Lease or for any other
relief against the other, then all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment.

Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

-29-



--------------------------------------------------------------------------------



 



Submission of Lease. Submission of this instrument for examination or signature
by Tenant does not constitute a reservation of, option for or option to lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

Brokers. Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, excepting only the real estate brokers or agents specified in
Section 12 of the Summary (the “Brokers”), and that they know of no other real
estate broker or agent who is entitled to a commission in connection with this
Lease. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.
The terms of this Section 28.24 shall survive the expiration or earlier
termination of the Lease Term.

Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.

Building Name and Signage. Landlord shall have the right at any time to change
the name of the Building and to maintain any and all signs on the exterior and
to install, affix and maintain any and all signs on the interior of the Building
as Landlord may, in Landlord’s sole discretion, desire. Tenant shall not use the
name of the Building or use pictures or illustrations of the Building in
advertising or other publicity, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned, or delayed.

Counterparts. This Lease may be executed in counterparts with the same effect as
if both parties hereto had executed the same document. Both counterparts shall
be construed together and shall constitute a single lease.

Confidentiality. Tenant acknowledges that the content of this Lease and any
related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

Transportation Management. Tenant shall fully comply with all present or future
programs intended to manage parking, transportation or traffic in and around the
Building, and in connection therewith, Tenant shall take responsible action for
the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation-related committees or
entities,

Successors. Except as otherwise expressly provided herein, the obligations of
this Lease shall bind and benefit the successors and assigns of the parties
hereto; provided, however, that no assignment, sublease or other transfer in
violation of the provisions of Article 14 shall operate to vest any rights in
any putative assignee, subtenant or transferee of Tenant.

Landlord Renovations. It is specifically understood and agreed that Landlord has
no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter. However, Tenant acknowledges that Landlord may during
the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Building, Premises, and/or Real Property, including without
limitation the parking structure, common areas, systems and equipment, roof, and
structural portions of the same. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent, except to the extent that such work prevents Tenant from conducting its
business in the Premises or any portion thereof. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations. Landlord agrees to provide Tenant with reasonable advance notice of
the Renovations and to schedule the work at such times and in such a manner as
to minimize disruption to the conduct of Tenant’s business at the Premises.

No Violation. Tenant hereby warrants and represents that neither its execution
of nor performance under this Lease shall cause Tenant to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Tenant is
bound, and Tenant shall protect, defend, indemnify and hold Landlord harmless
against any claims, demands, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorneys’ fees and costs, arising
from Tenant’s breach of this warranty and representation.

Communications and Computer Lines. Tenant may install, maintain, replace, remove
or use any communications or computer wires and cables (collectively, the
“Lines”) at the Building in or serving the Premises, provided that (i) Tenant

-30-



--------------------------------------------------------------------------------



 



shall obtain Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned, or delayed, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Building, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, and shall be surrounded by a
protective conduit reasonably acceptable to Landlord, (iv) any new or existing
Lines servicing the Buildings shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith. Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition. Landlord makes no representation or assurances with regard to the
suitability, available or capacity of the Building’s telephone and communication
distribution network or risers within or service to the Building for Tenant’s
communication needs.

Tenant’s Option to Terminate. Tenant shall have two (2) options to terminate the
Lease (collectively the “Termination Option”) effective as of the (i) last day
of the sixtieth (60th) month or, if not so terminated, (ii) the last day of the
eighty-fourth (84th) month of the initial Lease Term. The Termination Option
must be exercised by Tenant by written notice (“Notice of Termination”) to
Landlord delivered no later than nine (9) months prior to each respective
effective termination date. The Notice of Termination must be accompanied by a
fee equal to the sum of the then unamortized (i) cost of Tenant Improvements,
(ii) leasing commissions paid by Landlord under this Lease, and (iii) Abated
Base Rent.

Option to Extend Term. Provided Tenant is not then in default after the
expiration of applicable notice and cure periods, Tenant shall have the option
to extend the Lease Term for one additional five (5) year period (the “Extended
Term”), commencing the next calendar day after the expiration of the initial
Lease Term (the “Option”). The Option shall apply only to the entirety of the
Premises, and Tenant shall have no right to exercise the Option as to only a
portion of the Premises. Tenant may exercise the Option by written notice to
Landlord (the “Option Notice”) delivered no more than twelve (12) and no less
than nine (9) months prior to the Termination Date.

     Fixed Monthly Rent Payable. The Rent payable by Tenant during the Extended
Term (“Option Rent”) shall be equal to 95% of the Fair Market Value of the
Premises as of the commencement date of the Extended Term but shall not be less
than the sum of Base Rent and Tenant’s Share of Operating Expenses payable by
Tenant for the last month of the initial Lease Term. The term “Fair Market
Value” shall be defined as the effective rent reasonably achievable by landlords
in the Westlake Village sub-market of the Conejo Valley, and shall include but
not be limited to, all economic benefits obtainable by landlords, such as fixed
monthly rent (including periodic adjustments), additional rent in the form of
operating expense reimbursements, and any and all monetary or non-monetary
concessions that may be given in the market place to a non-renewal tenant, as is
chargeable for a similar use of comparable space in the geographic area of the
Premises. Landlord and Tenant shall have thirty (30) days (the “Negotiation
Period”) after Landlord receives the Option Notice in which to agree on the Fair
Market Value. If Landlord and Tenant agree on the Fair Market Value during the
Negotiation Period, they shall immediately execute an amendment to the Lease
extending the Term and stating the Fair Market Value.

     Appraisers to Set Fixed Rent. If Landlord and Tenant are unable to agree on
the Fair Market Value during the Negotiation Period, then:

          Landlord and Tenant, each at its own cost, shall select an independent
real estate appraiser or real estate broker with at least ten (10) years
full-time commercial appraisal or brokerage experience in the area in which the
Premises are located, and shall provide written notice to the other party of the
identity and address of the appraiser so appointed. Landlord and Tenant shall
make such selection within ten (10) days after the expiration of the Negotiation
Period.

          Within thirty (30) days of having been appointed to do so (the
“Appraisal Period”), the two (2) appraisers so appointed shall meet and set the
Fair Market Value for the Extended Term. In setting the Fair Market Value, the
appraisers shall solely consider the use of the Premises for general office
purposes.

     Failure by Appraisers to Set Fair Market Value. If the two (2) appointed
appraisers or brokers are unable to agree on the Fair Market Value within ten
(10) days after expiration of the Appraisal Period, they shall elect a third
appraiser of like or better qualifications, and who has not previously acted in
any capacity for either Landlord or Tenant. Landlord and Tenant shall each bear
one half of the costs of the third appraiser’s fee. Within thirty (30) days
after the selection of the third appraiser (the “Second Appraisal

-31-



--------------------------------------------------------------------------------



 



Period”) the Fair Market Value for the Extended Term shall be set by a majority
of the appraisers now appointed. If a majority of the appraisers are unable to
set the Fair Market Value within the Second Appraisal Period, the three
(3) appraisers shall individually render separate appraisals of the Fair Market
Value, and their three (3) appraisals shall be added together, then divided by
three (3); resulting in an average of the appraisals, which shall be the Fair
Market Value during the Extended Term. However, if the low appraisal or high
appraisal varies by more than ten percent (10%) from the middle appraisal, then
one (1) or both shall be disregarded. If only one (1) appraisal is disregarded,
the remaining two (2) appraisals shall be added together and their total divided
by two (2), and the resulting average shall be the Fair Market Value. If both
the low and high appraisal are disregarded, the middle appraisal shall be the
Fair Market Value for the Premises during the Extended Term. The appraisers
shall immediately notify Landlord and Tenant of the Fair Market Value so
established, and Landlord and Tenant shall immediately execute an amendment to
the Lease, extending the Term and revising the Fixed Rent payable pursuant to
the Fair Market Value so established.

     No Assignment of Option. This Option may be exercised only by the original
Tenant signing the Lease or an Affiliate (as such term is defined in
Section 14.6 above), and shall be null, void and of no further force or effect
as of the date that Tenant assigns the Lease to an unaffiliated entity and/or
subleases more than forty-nine percent (49%) of the total Rentable Area of the
Premises.

Tenant’s Holdover at 26580 Agoura Road, Calabasas, California. Unless there is a
delay due to Force Majeure, Landlord shall agree to reimburse Tenant for
holdover charges in excess of normal monthly base rent imposed by Tenant’s
current landlord, Arden Realty, at 26580 Agoura Road, Calabasas, California,
from and after January 17, 2004; provided however that Landlord’s reimbursement
obligation to Tenant shall be calculated only upon the rentable square feet
contained in the Premises. By way of example, if Tenant is paying $3.00 per
rentable square foot holdover base rent in Calabasas and that base rent is $0.50
more than the base rent Tenant paid before it held over, then Landlord’s
obligation to reimburse Tenant would equal $0.50 times 22,409 rentable square
feet per month or $11,204.50. Tenant shall provide Landlord with a copy of its
lease for the property in Calabasas upon the execution of this Lease.

Right of First Offer. Tenant shall have a “three-time” right of first offer (the
“ROFO”) to lease all space available or that which may come available on the
first floor of the Building (“First Offer Space”), provided that the ROFO shall
be subordinate to the existing rights of existing tenants. If Landlord desires
to lease the First Offer Space, and assuming no existing tenants have exercised
their rights to lease the First Offer Space, Landlord shall offer the First
Offer Space to Tenant by written notice (the “First Offer Notice”). Tenant must
exercise the ROFO, if at all, within ten (10) days after Landlord has delivered
the First Offer Notice. The rental rate for any First Offer Space leased within
the first eighteen (18) months of the Commencement Date shall be at the then
current rental rate as that for the initial space with the same Base Year and a
Tenant Improvement allowance package equal to the unamortized portion of the
improvements which were provided by Landlord for the initial space. Any space
leased after 18 months of the Lease term shall be at Fair Market Rate as defined
in Section 28.35 hereof.

Hazardous Materials. Landlord represents and warrants that any handling,
transportation, storage, treatment or use of hazardous or toxic substance,
material or waste (collectively, “Hazardous Materials”) that have occurred on
the Property, including the Premises, prior to the Commencement Date have been
in compliance with all applicable federal, state, and local laws, regulations
and ordinances; that no leak, spill, release, discharge, emission or disposal of
Hazardous Materials has occurred on the Property, including the Premises, prior
to the Commencement Date; that the soil, groundwater, and soil vapor on or under
the Property, including the Premises, are free of Hazardous Materials as of the
Commencement Date and; that as of the Commencement Date the Building will not
contain any asbestos or PCBs, and the Property does not contain any underground
storage tanks. Landlord agrees to indemnify Tenant and its officers, employees
and agents from any claims, judgments, damages, penalties, fines, costs,
liabilities (including sums paid in settlement of claims) or loss including
attorneys’ fees, consultant fees, and expert fees which arise during or after
the Lease Term from or in connection with a breach of the representations and
warranties contained in this Section 28.38. In the event that Landlord gains
knowledge of the existence of any Hazardous Materials in, on or under the Real
Property, Building, or the Premises, Landlord shall immediately take actions to
remediate any and all Hazardous Materials, which cost shall be borne solely by
Landlord. This section survives the Term of this Lease..

Antenna Installation. Landlord will allow Tenant to install and maintain, on the
roof of the Building at a location selected by Tenant, an array of communication
antennae and related antennae support system (collectively, the “Antennae
System”). As part of the initial Tenant Improvement work, Landlord shall provide
a conduit from the Premises to the roof for use in connecting the Antennae
System cabling. Tenant shall bear all costs associated with the installation of
the Antennae System, including all permits and fees. Tenant shall be responsible
for any damage to the roof caused by the Antennae System and shall be
responsible for removal of the Antennae System and repair of the roof upon the
expiration or termination of the Lease. There shall be no charge to Tenant for
occupying such space on the roof or within the Building conduit.

-32-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this Lease as of the day and date first above
written.

                  “Landlord”:    
 
                Grenhill Development Corporation,         a California
corporation    
 
           

  By:   Sarwono Sutrisno    

     

--------------------------------------------------------------------------------

        Its: President    
 
                “Tenant”:    
 
                Tekelec,         a California corporation    
 
           

  By:   Paul J. Pucino    

     

--------------------------------------------------------------------------------

        Its: Chief Financial Officer    

-33-



--------------------------------------------------------------------------------



 



EXHIBIT A

OUTLINE OF PREMISES

-1 -



--------------------------------------------------------------------------------



 



EXHIBIT B

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Real Property.

• Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

• All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

• Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building. Any tenant, its employees, agents
or any other persons entering or leaving the Building at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Building, may be required to sign the Building register. Access to the
Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the Building.
Landlord and his agents shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Real Property during
the continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

• No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. No service deliveries (other than messenger
services) will be allowed between hours of 4:00 p.m. to 6:00 p.m., Monday
through Friday. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.

• No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours
and in such specific elevator as shall be designated by Landlord.

• The requirements of Tenant will be attended to only upon application at the
management office for the Real Property or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

-1 -



--------------------------------------------------------------------------------



 



• Tenant shall not disturb, solicit, or canvass any occupant of the Real
Property and shall cooperate with Landlord and its agents of Landlord to prevent
the same.

• The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

• Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or plaster or in any way deface
the Premises or any part thereof without Landlord’s prior written consent.

• Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

• Tenant shall not use or keep in or on the Premises, the Building, or the Real
Property any kerosene, gasoline or other inflammable or combustible fluid or
material.

• Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.

• Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Real Property by reason of noise, odors, or vibrations, or
interfere in any way with other tenants or those having business therein.

• Tenant shall not bring into or keep within the Real Property, the Building or
the Premises any animals, birds, bicycles or other vehicles.

• No cooking shall be done or permitted on the Premises, nor shall the Promises
be used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations.

• Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires shall be allowed
without the consent of Landlord. The location of telephone, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.

• Landlord reserves the right to exclude or expel from the Real Property any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

• Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any common areas
of the Building for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

-2 -



--------------------------------------------------------------------------------



 



• Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

• Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Building without violation of any law or ordinance governing such disposal. All
trash, garbage and ref use disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

• Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

• Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

• No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or the common areas of the Building.

• The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

• Tenant must comply with requests by Landlord concerning the informing of their
employees of items of importance to Landlord.

• Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles of any kind into the Building.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, and the
Real Property, and for the preservation of good order therein, as well as for
the convenience of other occupants and tenants therein. Landlord may waive, any
one or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Real Property. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

-3 -



--------------------------------------------------------------------------------



 



EXHIBIT C

NOTICE OF LEASE TERM DATES

     
To:
                                                              

                                                              

                                                              

                                                              



  (1)   Re: Office Lease dated                     , 2004 between Grenhill
Development Corporation, a California corporation (“Landlord”), and Tekelec, a
California corporation (“Tenant”) concerning floor(s) two (2) and three (3) of
the office building located at 4580 E. Thousand Oaks Boulevard, Westlake
Village, California.

Gentlemen:

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

1. The Premises are Ready For Occupancy, and the Lease Term shall commence on or
has commenced on                     , 2005 for a term of ten (10) years ending
on                    , 2015. Rent commenced to accrue
on                                        , in the amount of
                    .

• If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

• Your rent checks should be made payable to
                                         at
                                        .

• The exact number of rentable square feet within the Premises is
                     square feet.

 



--------------------------------------------------------------------------------



 



• Tenant’s Share as adjusted based upon the exact number of rentable square feet
within the Premises is                     %.

                  “Landlord”:
 
                Grenhill Development Corporation,     a California corporation
 
           

  By:        

           

  Its:        

           
 
           

  By:        

           

  Its:        

           

Agreed to and Accepted as of ________________, 200_.

“Tenant”:

Tekelec, a California corporation

         
By:
       

     
Its:
       

     

 



--------------------------------------------------------------------------------



 



EXHIBIT D

TENANT WORK LETTER

Section 1 CONSTRUCTION DRAWINGS

A. Final Plans. The Tenant Improvements shall be constructed substantially as
shown on the conceptual space plan delivered to Landlord on October 29, 2004
(the “Final Space Plan”) for the Premises prepared by Heney Dong & Associates
(the “Designer”) who has been retained by Tenant to create a space plan
designating a layout suitable to the Tenant’s needs. A copy of the Final Space
Plan and the final keynotes thereto are attached hereto as Exhibit G. The Final
Space Plan includes a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein as well
as a reasonable amount of detail so that the Construction Drawings may be
prepared. The fees of the Designer shall be reimbursed to Tenant by Landlord up
to a maximum of $0.12 per rentable square foot of the Premises within fifteen
(15) days of receipt of paid invoices from Tenant verifying that the Designer
has been paid.

B. Selection of Architect/Construction Drawings. Landlord shall retain its own
architect/space planner (the “Architect”) to prepare Construction Drawings to
perform the services indicated in Schedule 1. Landlord shall retain engineering
consultants (the “Engineers”) to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
life safety, and sprinkler work in the Premises, which work is not part of the
Base Building. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the “Construction Drawings.”
All Construction Drawings shall comply with the Final Space Plan and shall be
subject to the reasonable approval of the Tenant and Tenant’s agents. Landlord
and Architect shall verify, in the field, the dimensions and conditions as shown
on the relevant portions of the base building plans, and Landlord and Architect
shall be solely responsible for the same, and Tenant shall have no
responsibility in connection therewith. Tenant’s review of the Construction
Drawings, shall be the sole purpose determining compliance with Final Space
Plans and design criteria and shall not imply review of engineering, Code
compliance, impact to base building or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Tenant or its
representative, and notwithstanding any design comments or program comments
which may be rendered to Landlord by Tenant’s representative, Tenant shall have
no liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

C. Final Working Drawings. Landlord shall enlist Engineers and Architect to
assist Tenant in evaluating requirements for Tenant’s standard and non-standard
equipment and specifications, including, without limitation, B.T.U.
calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to ensure all Tenant’s requirements for operation
are to completely represented in the “Final Working Drawings” (as that term is
defined in below). On or before the date set forth in Section 5 below, Architect
and the Engineers shall complete the architectural and engineering drawings for
the Premises, and Architect shall compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Working Drawings”) and
shall submit the same to Tenant for Tenant’s reasonable approval. Landlord may
also submit the same to the appropriate municipal authorities for all applicable
building permits. Landlord shall supply Tenant with two (2) full size sets and
(2) half size sets signed by the Architect of such Final Working Drawings.
Tenant shall advise Landlord within five (5) business days after Tenant’s
receipt of the Final Working Drawings for

 



--------------------------------------------------------------------------------



 



the Premises if the same is unsatisfactory or incomplete in any respect. If
Landlord is so advised, Landlord shall immediately revise the Final Working
Drawings in accordance with such review and any disapproval of Tenant in
connection therewith.

Approved Working Drawings. The Final Working Drawings shall be approved by
Tenant and Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Landlord. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of both Landlord and Tenant, which consent may not be
unreasonably withheld.

E. Cost Proposal. After the Approved Working Drawings are approved by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings for constructing the Tenant Improvements,
which cost proposal shall include, as nearly as possible, a detailed break-down
by sub-trade — and unit costs (the “Cost Proposal ”). Landlord and Tenant shall
meet and approve the amount of the Cost Proposal. The amount of the Cost
Proposal to be paid by Landlord shall be the sum of $688,800 (the “Landlord
Contribution”). Any portion of the Cost Proposal in excess of the Landlord
Contribution shall be paid by Tenant (“Tenant Contribution”). Included in the
Tenant Contribution shall be a three percent (3%) construction management fee
payable to Landlord on all hard costs within the Cost Proposal that exceed the
Landlord Contribution. Landlord shall be released to purchase the items set
forth in the Cost Proposal and to commence the construction relating to such
items upon the approval of the Cost Proposal by the parties. The date on which
the parties approve the Cost Proposal shall be known hereafter as the “Cost
Proposal Date ”. Tenant shall deliver the Tenant Contribution to Landlord on or
before the date set forth in Article 5.

F. Time Deadlines. Landlord and Tenant shall use their best efforts and all due
diligence to cooperate with the Architect, the Engineers, and each other to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the Cost Proposal as
soon as possible after the execution of the Lease, and, in that regard, shall
meet with Landlord on a scheduled basis to be determined by Landlord, to discuss
Tenant’s progress in connection with the same. The applicable dates for approval
of items, plans and drawings as described herein are set forth and further
elaborated upon in Section 5 below (the “Time Deadlines ”). Landlord and Tenant
agree to act in a timely manner in order to facilitate compliance with the Time
Deadlines.

Section 2 CONSTRUCTION OF THE TENANT IMPROVEMENTS

A. The Contractor. A general contractor shall be selected by way of competitive
proposals from no fewer than two (2) contractors mutually agreed to by Tenant
and Landlord. Landlord and Tenant shall together review detailed proposal and
scope. Contractor shall be retained by Landlord to construct the Tenant
Improvements, subject to the approval of Tenant, which shall not be unreasonably
withheld, conditioned, or delayed.

B. Tenant’s Agents — Landlord recognizes that Tenant will enlist its own
contactors, suppliers and furniture installers (the “Tenant’s Vendors”) to
provide material and labor to the Premises during the course of construction of
the Tenant improvements. Landlord shall make all reasonable efforts to
accommodate Tenant Vendors and shall cause the Contractor to coordinate its work
with Tenant’s Vendors.

C. Parking — Landlord shall provide free parking for all Tenant’s Vendors and
the General Contractor’s forces.

 



--------------------------------------------------------------------------------



 



D. Governmental Compliance. The Tenant Improvements shall comply in all respects
with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

E. Inspection by Tenant. Tenant and Tenant’s agents shall have the right to
inspect the Tenant Improvements at all times, provided however, that Tenant’s
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Tenant’s rights hereunder nor shall Tenant’s inspection of the Tenant
Improvements constitute approval of the same. Should Tenant or Tenant’s agents
disapprove any portion of the Tenant Improvements, Tenant shall notify Landlord
in writing of such disapproval and shall specify the items disapproved. Any
defects in the Tenant Improvements or deviations from the Approved Working
Drawings shall be rectified by Landlord at no expense to Tenant.

F. Warranties – All work installed by Landlord, its agents, employees, third
party vendors or the general contractor shall be warranted by the Landlord for
the duration of the initial Lease Term.

G. Meetings. Commencing upon the execution of this Lease, Landlord and Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, which meetings shall be held at
a location designated by Landlord. Tenant and/or its agents shall receive prior
notice of, and, upon Tenant’s request, certain of Landlord’s Agents shall attend
such meetings. One such meeting each month shall include the review of
Contractor’s current request for payment.

H. Schedule. Landlord will provide Tenant with Design and Construction schedule
prepared by the Architect and Contactor indicating in detail the design and
construction phases for coordination with Tenant’s Agents.

I. Construction Approval. Contractor shall provide invoices to the Landlord with
copies to the Architect and Tenant on a monthly basis. Upon written
authorization from the Architect (whose responsibility it is to determine if the
work has been completed to the extent represented by the contractor) and written
authorization from the Tenant or Tenant’s Representative, the Landlord shall pay
the Contractor directly.



Section 3.  COMPLETION OF THE TENANT IMPROVEMENTS; COMMENCEMENT DATE

A. Substantial Completion. For purposes of this Lease, “Substantial Completion”
of the Premises shall occur upon (i) the issuance of a certificate of occupancy
for the Building, (ii) the issuance of a certificate of occupancy or temporary
certificate of occupancy for the Premises, and (iii) the completion of
construction of the Tenant Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any Punch List Work and any tenant
fixtures, workstations, built-in furniture other than the main reception desk,
or equipment to be installed by Tenant or under the supervision of Contractor.

B. Delay of the Substantial Completion of the Premises. Except as provided in
this Section 3B, the Commencement Date and Tenant’s obligation to pay rent for
the Premises shall occur as set forth in Article 2 of the Lease. If there shall
be a delay or there are delays in the Substantial Completion of the Premises or
in the occurrence of any of the other conditions precedent to the Lease
Commencement Date, as set forth in Article 2 of the Lease, as a direct,
indirect, partial, or total result of:

 



--------------------------------------------------------------------------------



 



  (i)   Tenant’s failure to comply with the Time Deadlines;     (ii)   Tenant’s
failure to timely approve any matter requiring Tenant’s approval;     (iii)   A
breach by Tenant of the terms of this Tenant Work Letter or the Lease;    
(iv)   Tenant’s request for changes in the Approved Working Drawings;     (v)  
Tenant’s requirement for materials, components, finishes or improvements which
are not available in a commercially reasonable time given the anticipated date
of Substantial Completion of the Premises, as set forth in the Lease, or which
are different from, or not included in, Landlord’s standard improvement package
items for the Building;     (vi)   Changes to the base, shell and core work of
the Building required by the Approved Working Drawings; or     (vii)   Any other
acts or omissions of Tenant, or its agents, or employees,

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the Lease Commencement Date shall be deemed to be
the date the Lease Commencement Date would have occurred if no Tenant delay or
delays, as set forth above, had occurred.

Section 4 MISCELLANEOUS

A. Tenant’s Representative. Tenant has designated Dan Detwiler as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

B. Landlord’s Representative. Landlord has designated Dawn Pardinas as its sole
representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

C. Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

D. Tenant’s Entry Into the Premises Prior to Substantial Completion. Provided
that Tenant and its agent do not interfere with Contractor’s work in the
Building and the Premises, Contractor shall allow Tenant access to the Premises
pursuant to Section 2 of the Lease prior to the Substantial Completion of the
Premises for the purpose of Tenant installing fixtures and equipment (including
Tenant’s data and telephone equipment) in the Premises; provided however, that
prior to such entry to the Premises, Tenant shall provide evidence reasonably
satisfactory to Landlord that Tenant’s insurance, as described in Section 10.3
of the Lease shall be in effect as of the time of entry. Such permission may be
revoked at any time upon twenty-four hours’ notice, upon an explanation of a
reasonable and justified cause, and Tenant and Tenant’s Vendors shall not
interfere with Landlord or Contractor in completing the Building or the Tenant
Improvements.

E. Punch List Work. Landlord shall inform Tenant in writing one (1) week prior
to the expected date of Substantial Completion, so that the parties can arrange
for and conduct a walk through of the Premises on the expected date of
Substantial Completion. Within thirty (30) days after Substantial Completion,
Tenant shall prepare and deliver to Landlord a list of any items comprising
Punch List Work. Promptly following receipt of such list, Landlord shall cause
Contractor to promptly complete the Punch List Work in a manner that minimizes
disruption to Tenant’s business operations.

 



--------------------------------------------------------------------------------



 



Section 5 TIME DEADLINES

                Actions to be Performed     Dates    
A. Landlord and Tenant review and finalize Tenant’s list for Tenant Improvements
    November 8, 2004 through November 17, 2004 (Completed)    
B. Receive Contractor’s estimate for construction based on Final Space Plan
    November 12, 2004 (Completed)    
C. Landlord and Tenant sign off on Space Plan and key notes based on
construction costs and material used
    Week of November 15, 2004 (Completed)    
D. Begin draft construction drawings based on signed off Space Plan and key
notes
    November 18, 2004 (In progress as of December 3, 2004)    
E. Submit construction drawings to City of Thousand Oaks, Landlord & Tenant for
review and comment
    December 17, 2004    
F. Receive construction drawing red-line comments from Landlord and Tenant
    December 29, 2004    
G. Receive construction drawing red-line comments from City of Thousand Oaks;
Landlord to provide Tenant with construction bid based on Approved Working
Drawings.
    January 7, 2005    
H. Re-submit construction drawings to City of Thousand Oaks
    January 12, 2005    
I. Receive construction permit
    Week of January 19, 2005    
J. Receive certificate of occupancy for Building
    Not applicable to T. I.    

 



--------------------------------------------------------------------------------



 



EXHIBIT D

SCHEDULE 1

DESCRIPTION OF BASE BUILDING IMPROVEMENTS

The following is a description of Base Improvements for the Premises. Any items
not specifically identified are intended to be included with the Tenant
Improvements.

The building consist of three (3) story steel framed construction with surface
parking. The exterior finish is exterior stucco with brick accent, concrete tile
roof and bronze glazing in bronze aluminum frames throughout. The front entry to
the building has geometrically designed window wall system with a lighted open
effect.



1)   Completed men’s and women’s restrooms to include 48” height ceramic tile on
2 walls only – “wet walls” and complete tile on the entire floor with a floor
drain. The restrooms shall contain high quality fixtures, adequately sized
mirrors, and the countertops shall be of stone material provided at Landlord’s
expense.



2)   Completed telephone/electrical closets on each floor, properly vented and
lighted. Tenant’s telephone and communication equipment to be located in
Premises.



3)   Completed are painted and carpeted stairwells to include required lighting,
excluding exit lighting within the Premises.



4)   The HVAC system in place is comprised of 9 individual package units ranging
from 3 tons and up to 121/2 tons for ultimate flexibility of zoning and lower
operating cost. The base building will include fully air-conditioned corridors,
stairs, and lobbies with digital control systems.



5)   The main building lobby will be finished with stone or tile flooring,
laminated panel walls, and drywall ceiling with downlights.



6)   The common corridors on all floors are approximately 5’0” feet wide through
the central portion of the building with 9’-0” high ceiling. Finish paint and/or
wall covering in the corridor. The perimeter of the inside exterior walls shall
have completed studs with insulation installed prior to Tenant Improvements at
Landlord’s expense. Interior columns in lease space will be dry wall taped for
future finish. Required corridor walls will be finished on corridor side only.
Half the cost of corridor demising partitions will be charged against the Tenant
Improvement allowance.



7)   All floors shall be delivered finished smooth (wall to wall) and shall be
flat to a level of one-quarter (1/4) inch over ten (10) feet in any direction
(noncumulative). The floors shall be ready to accept floor covering, with only
minor floor-floating required.



8)   The premises shall be provided with sprinkler risers, mainlines, branch
lines and heads as required by local codes for unoccupied space. The cost of any
modifications to base system shall be deducted from the Tenant Improvement
allowance.



9)   An electrical system shall be properly installed in the Building using high
quality components consisting of 2,000 amps, 480/277 volt, 3 phase, 4 wire
service located in the completed electrical room. Primary electrical service to
the Building shall be installed and wired with pad mounted

 



--------------------------------------------------------------------------------



 



    transformer in an acceptable location. Adequate power shall be transformed
for house power (to include but not be limited to exterior lighting, landscaping
controls, parking lot lighting, etc.).   10)   The loading capacity of all
“upper” floors shall be a minimum live load of eighty (80) pounds per square
foot and a minimum dead load of twenty (20) pounds per square foot.   11)   One
(1) elevator of adequate size and capacity to serve the building will be
provided to service all three (3) floors.   12)   Interior Building Standard
Specifications:

               
Entry Door/Frames:
    Aluminum door frame with single glass opening.    
 
         
Entry Door Hardware:
    Overhead Concealed closers.    
 
         
Interior Door/Frame:
    3’ x 8’ solid core door with Red Oak Veneer faces and edges and stained
Finish. Western Integrated Black Aluminum Door frame.    
 
         
Interior Door Hardware:
    Schlage “D” series (non-mortise) lever #17 (finish 626).    
 
         
Demising Partitions:
    3 5/8” 25 gauge metal studs @ 24” on center from floor to slab above with l
layer of 5/8” type X Gypsum board each side with R-11 sound insulation between
studs.    
 
         
Interior Partitions:
    3 5/8” 25 gauge metal studs @ 24” on center from floor to 6” above ceiling
grid with 5/8” gypsum board each side.    
 
         
Ceiling Grid and Tile:
    Donn Products Standard 2’ x 2’ fineline 1/8” grid with Armstrong Minatone
24” x 24” x 3/4” USG Olympia Micro Clima Plus tiles at 9’2” above finish floor.
   
 
         
Resilient Flooring:
    12” x 12” x 1/8” vinyl composition tile “VCT” from Armstrong Excelon
Standard.    
 
         
Carpet and Base:
    31 oz. Nylon carpet glue down. 4” vinyl base with carpet base at corridors.
   
 
         
Painting:
    Dunn Edwards eggshell latex paint. One prime and one Finish cost from
building standard selections.    
 
         
Fire Sprinklers:
    Fully sprinklered suites with semi-recessed heads per code.    
 
         
Electrical Outlets:
    Standard electrical plugs and cover plates (white) 2 per 1,500 square feet.
   
 
         
Switches:
    Standard (white single pole silent type toggle switch per Title 24
calculations.    
 
         
Dedicated Outlets:
    20 amp dedicated outlet. Two (2) per suite.    
 
         
Telephone Outlets:
    Telephone/data outlet, one (1) per office (white).    
 
         

 



--------------------------------------------------------------------------------



 



               
Lighting Fixtures
    2’ x 4’ recessed fixture with parabolic lenses. Down lights, recessed
Lithonia fixture, 100 watt lamps.    
 
         
Suite Door Signage:
         
 
         
Fire/Life Safety:
    Emergency smoke detectors as required by code.    
 
         
Window Coverings:
         
 
         

 



--------------------------------------------------------------------------------



 



EXHIBIT E

ESTOPPEL CERTIFICATE

     
TO:
                                                              

                                                              

                                                              

                                                              

  Attn:

Tekelec (“Tenant”) hereby certifies as follows:

1. The undersigned is the Tenant under that certain Office Lease dated
                    , 20___(the “Lease”), executed by Grenhill Development
Corporation (“Landlord”) as Landlord and the undersigned as Tenant, covering a
portion of the property located at 4580 E. Thousand Oaks Boulevard, Westlake
Village, California (the “Property”).

2. Pursuant to the Lease, Tenant has leased approximately 22,409 square feet of
space (the “Premises”) at the Property and has paid to Landlord a security
deposit of $16,176.57. The term of the Lease commenced on January 15, 2005 and
the expiration date of the Lease is January 14, 2015. Tenant has paid rent
through                     , 20___. The next rental payment in the amount of
$                     is due on                     , 20___. Tenant is required
to pay ___percent (___%) of all annual operating expenses for the Property in
excess of                     .

3. Tenant is entitled to eighty five (85) parking spaces at a charge of
$                     per month per space.

4. The Lease provides for an option to extend the term of the Lease for
___years. The rental rate for such extension term is as follows:
                                                                                                                        .
Except as expressly provided in the Lease, and other documents attached hereto,
Tenant does not have any right or option to renew or extend the term of the
Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises or the Property.

5. True, correct and complete copies of the Lease and all amendments,
modifications and supplements thereto are attached hereto and the Lease, as so
amended, modified and supplemented, is in full force and effect, and represents
the entire agreement between Tenant and Landlord with respect to the Premises
and the Property. There are no amendments, modifications or supplements to the
Lease, whether oral or written, except as follows (include the date of such
amendment, modification or supplement).

6. All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises.

7. Landlord is not in any respect in default in the performance of the terms and
provisions of the Lease. Tenant is not in any respect in default under the Lease
and has not assigned, transferred or hypothecated the Lease or any interest
therein or subleased all or any portion of the Premises.

 



--------------------------------------------------------------------------------



 



     8. There are no offsets or credits against rentals payable under the Lease
and no free periods or rental concessions have been granted to Tenant, except as
follows:
                                                                                                    .

     9. Tenant has no actual or constructive knowledge of any processing, use,
storage, disposal, release or treatment of any hazardous or toxic materials or
substances on the Premises or the Property except as follows (if none, state
“none”):
                                                                                                                        .

     This Certificate is given to                                          with
the understanding that                      will rely hereon in connection with
the conveyance of the Property of which the Premises constitute a part to
                    . Following any such conveyance, Tenant agrees that the
Lease shall remain in full force and effect and shall bind and inure to the
benefit of the                      and its successor in interest as if no
purchase had occurred.

     
DATED:                     , 2004
  “TENANT”
 
   

   
 
   

   

[ATTACH LEASE AND AMENDMENTS TO THIS CERTIFICATE]

EXHIBIT F

DEPICTION OF BUILDING SIGNAGE LOCATION

[GRAPHIC]

 



--------------------------------------------------------------------------------



 



EXHIBIT G

COPY OF FINAL SPACE PLAN WITH KEYNOTES

[GRAPHIC DEPICTION]

 